ASSET SALE AND PURCHASE AGREEMENT

BETWEEN

CHEVRON U.S.A. INC.

AND

 

EAST SLOPE VEDDER AREA

KERN COUNTY, CALIFORNIA

Effective Date: JULY 1, 2010

Chevron U.S.A. Inc./         ASPA
GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009)
Execution Version

--------------------------------------------------------------------------------



ASSET SALE AND PURCHASE AGREEMENT
TABLE OF CONTENTS

 

 

 

 

SECTION

 

PAGE

 

 

 

 

 

AGREEMENT

 

1

 

 

 

 

 

DEFINITIONS, INTERPRETATION AND EXHIBITS

 

1

 

 

 

 

 

SALE AND PURCHASE OF ASSETS

 

10

 

 

 

 

 

CONDITIONS PRECEDENT TO CLOSING

 

13

 

 

 

 

 

CLOSING

 

15

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

 

DISCLAIMERS, WAIVERS AND ACKNOWLEDEGMENTS

 

19

 

 

 

 

 

PREFERENTIAL RIGHTS AND CONSENTS

 

22

 

 

 

 

 

TERMINATION

 

23

 

 

 

 

 

OBLIGATIONS AND BENEFITS AFTER EFFECTIVE DATE

 

24

 

 

 

 

 

INTERIM PERIOD

 

25

 

 

 

 

 

FINAL SETTLEMENT AND POST CLOSING MATTERS

 

28

 

 

 

 

 

OIL AND GAS IMBALANCES

 

31

 

 

 

 

 

CLAIMS, LIABILITIES AND INDEMNITIES

 

31

 

 

 

 

 

TAXATION

 

35

 

 

 

 

 

DECOMMISSIONING

 

36

 

 

 

 

 

ENVIRONMENTAL MATTERS

 

37

 

 

 

 

 

TITLE MATTERS

 

42

 

 

 

 

 

TERMINATION FOR AGGREGATE ALLEGED DEFECTS

 

45

 

 

 

 

 

RIGHT OF FIRST REFUSAL ON PRODUCTION

 

45

 

 

 

 

 

ANNOUNCEMENTS AND CONFIDENTIALITY

 

47

 

 

 

 

 

ADDITIONAL OBLIGATIONS

 

49

 

 

 

 

 

NOTICES

 

50

 

 

 

 

 

GOVERNING LAW AND RESOLUTION OF DISPUTES

 

50

 

 

 

 

 

THIRD PARTY RIGHTS

 

53

 

 

 

 

 

GENERAL PROVISIONS

 

53

 

 

 

 

 

EXHIBIT A – DESCRIPTION OF ASSETS

 

57

 

 

 

 

 

EXHIBIT B – ASSIGNMENT DOCUMENTS

 

58

 

 

 

 

 

EXHIBIT C – ACCOUNTING ADJUSTMENTS

 

80

 

 

 

 

 

EXHIBIT D – ALLOCATION OF PURCHASE PRICE

 

82

 

Chevron U.S.A. Inc./         ASPA
GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009)
Execution Version

--------------------------------------------------------------------------------




 

 

 

 

EXHIBIT E – SEISMIC DATA AND FORM OF DATA LICENSE

 

83

 

Chevron U.S.A. Inc./         ASPA
GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009)
Execution Version

--------------------------------------------------------------------------------



ASSET SALE AND PURCHASE AGREEMENT

This ASSET SALE AND PURCHASE AGREEMENT (“Agreement”) dated 1 July 2010 is made
between CHEVRON U.S.A. INC., a Pennslyvania corporation, with its principal
offices at 9525 Camino Media, Bakersfield, California (“Seller”) and with its
principal offices at                        (“Buyer”).

RECITALS

 

 

A.

Seller desires to sell, and Buyer desires to purchase, the Assets described
below on the terms and conditions set out in this Agreement.

 

 

B.

In consideration of the mutual promises set out in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, Seller and Buyer agree to be bound by the terms of this Agreement.

AGREEMENT

 

 

 

 

 

DEFINITIONS, INTERPRETATION AND EXHIBITS

 

 

 

1.1

Definitions. As used in this Agreement, these words or expressions have the
following meanings:

 

 

 

 

 

 

“Accounting Adjustments” means the adjustments to the Purchase Price calculated
in accordance with Exhibit C – Accounting Adjustments.

 

 

 

 

 

 

“Accrual Basis” means the basis of accounting under which costs and benefits are
regarded as attributable to the period in which the liability for the costs is
incurred, or the right to the benefits is earned, regardless of when invoiced,
paid or received.

 

 

 

 

 

 

“Additional Assets” means all of the following, to the extent that these items
are transferable and pertain to the property(s) being sold:

 

 

 

 

 

 

(A)

All Operations Contracts.

 

 

 

 

 

 

(B)

Asset Documents.

 

 

 

 

 

 

(C)

All permits, authorizations, well license or other rights under which the Assets
are operated.

 

 

 

 

 

 

(D)

All Data.

 

 

 

 

 

 

The term “Additional Assets” does not include agreements, documents or data to
the extent any of the following apply:

 

 

 

 

 

 

(A)

The agreements, documents or data constitute Seller’s proprietary technology or
interpretations.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

1


--------------------------------------------------------------------------------




 

 

 

 

 

 

(B)

The agreements, documents or data are owned with, or licensed from third parties
with contractual or legal restrictions on their deliverability or disclosure by
Seller to any assignee that is not an affiliate of Seller.

 

 

 

 

 

 

“Adjusted Purchase Price” has the meaning given in Section 2.3.

 

 

 

 

 

 

“Affiliate” means any legal entity which controls, is controlled by, or is under
common control with, another legal entity. An entity is deemed to “control”
another if it owns directly or indirectly at least fifty percent of either of
the following:

 

 

 

 

 

 

(A)

The shares entitled to vote at a general election of directors of such other
entity.

 

 

 

 

 

 

(B)

The voting interest in such other entity if such entity does not have either
shares or directors.

 

 

 

 

 

 

Affiliates of Seller expressly include Chevron Corporation.

 

 

 

 

 

 

“Agreement” means this Asset Sale and Purchase Agreement, including all attached
Exhibits and Schedules.

 

 

 

 

 

 

“Alleged Environmental Defects” has the meaning given in Section 16.2.

 

 

 

 

 

 

“Alleged Title Defects” has the meaning given in Section 17.2.

 

 

 

 

 

 

“Areas” means the geographical area or areas described in Exhibit A –
Description of Assets.

 

 

 

 

 

 

“Assets” means Seller’s undivided fifty percent interest in all of the
following:

 

 

 

 

 

 

(A)

Rights to Petroleum Substances.

 

 

 

 

 

 

(B)

Facilities.

 

 

 

 

 

 

(C)

Wells.

 

 

 

 

 

 

(D)

Additional Assets.

 

 

 

 

 

 

(E)

Assigned Petroleum Substances.

 

 

 

 

 

 

(F)

Production and Pipeline Imbalances.

 

 

 

 

 

 

The term “Assets” does not include any Excluded Assets or Retained Interests
identified in Exhibit A – Description of Assets.

 

 

 

 

 

 

“Asset Documents” means the agreements and documents through which the Rights to
Petroleum Substances and all other rights related to the development and
exploitation of the Rights to Petroleum Substances are derived, including the
Leases, as set forth in Exhibit A – Discription of Assets.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

2


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

“Assigned Petroleum Substances” means all Petroleum Substances produced and
severed from, or allocable, after severance, to the Leases, Units, Wells or the
Areas on and after the Effective Date.

 

 

 

 

 

 

 

“Assignment Documents” means the documents listed in Exhibit B – Assignment
Documents, which provide for the assignment, transfer or other conveyance of the
Assets to Buyer.

 

 

 

 

 

 

 

“Benefits” has the meaning given in Section 9.1.

 

 

 

 

 

 

 

“Business Day” means a day other than Saturday or Sunday on which banks in
Bakersfield California are generally open for the transaction of business in
Dollars.

 

 

 

 

 

 

 

“Buyer Account” means the Buyer’s account with                           , or
such other bank account for which Buyer provides to Seller all relevant details
in writing at least three Business Days prior to the Closing Date.

 

 

 

 

 

 

 

“Buyer Parties” means Buyer, Buyer’s Affiliates, and the directors, officers,
employees, contractors, and representatives of each of them.

 

 

 

 

 

 

 

“Casualty Loss” means damage to any of the physical Assets that results in a
loss that meets all of the following conditions:

 

 

 

 

 

 

 

(A)

The loss occurs during the Interim Period.

 

 

 

 

 

 

 

(B)

The loss is not the result of normal wear and tear; mechanical failure; gradual
structural deterioration of materials, equipment or infrastructure; wellbore
downhole failure; or normal production decline mechanism, including all of the
following:

 

 

 

 

 

 

 

 

(1)

Wellbore failures arising or occurring during drilling or completion, or
reworking or re-completion or production operations.

 

 

 

 

 

 

 

 

(2)

Junked or lost holes or wellbores.

 

 

 

 

 

 

 

 

(3)

Sidetracking or deviating a well.

 

 

 

 

 

 

 

 

(4)

Production profile or reservoir changes.

 

 

 

 

 

 

 

(C)

The value of the loss exceeds US$50,000.00.

 

 

 

 

 

 

 

“Claim” means any claim, liability, loss, demand, damages, Encumbrance, cause of
action of any kind, obligation, costs, judgment, penalty, interest and award
(including recoverable legal counsel fees and costs of litigation of the Person
asserting the Claim), whether arising by law, contract, tort, voluntary
settlement or otherwise.

 

 

 

 

 

 

 

“Closing” means the consummation of the sale and purchase of the Assets in
accordance with Section 0.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

3


--------------------------------------------------------------------------------




 

 

 

 

 

 

“Closing Date” means the date on which the Closing occurs, which shall occur on
1 August 2010, or such other date as the Parties may agree in writing.

 

 

 

 

 

 

“Conditions Precedent” has the meaning given in Section 0.

 

 

 

 

 

 

“Confidential Information” means all Data and all other agreements, documents,
reports and information pertaining to the Assets that Seller has furnished or
disclosed to Buyer in connection with this Agreement, or acquired by Buyer in
connection with the inspection, testing, inventory or sale of the Assets.

 

 

 

 

 

 

“Data” means all files, records, documentation and data in possession of Seller
or its Affiliates that specifically relates to Seller’s ownership or rights in
the Assets, including any correspondence, information and reports (including
petroleum engineering, reservoir engineering, drilling, geological and all other
kinds of technical data and samples, well-logs, and analyses in whatever form)
lease files, land files, wells files, division order files, title opinions and
abstracts, any environmental assessments, safety records, governmental filings,
production reports, production logs, core materials and core sample reports and
maps as such data is assembled in the normal course of business. The term “Data”
does not include any of the following:

 

 

 

 

 

 

(A)

Any files, records, documentation or data that Seller may not sell, transfer or
otherwise dispose of as a result of confidentiality obligations by which it is
bound or which cannot be provided to Buyer because such transfer is prohibited
by the agreement under which it was acquired.

 

 

 

 

 

 

(B)

Any corporate, financial, and tax records of Seller.

 

 

 

 

 

 

(C)

Engineering forecasts, evaluations and reserve estimates.

 

 

 

 

 

 

(D)

Interpretations of seismic data.

 

 

 

 

 

 

(E)

Any files, records, documentation or data that have been archived or managed
pursuant to Seller’s record management policies, provided that Seller shall use
reasonable efforts to make available to Buyer upon request any records in
Seller’s possession that relate to the Assets and are required by Buyer for the
purpose of responding to or defending any litigation or Claim relating to the
Assets.

 

 

 

 

 

 

“Decommissioning Obligations” means any and all existing and future claims,
costs, charges, expenses, liabilities and obligations associated with, and
liability for, abandoning, decommissioning, removing or making safe all Wells
and Facilities, whether such claims, costs, charges, expenses, liabilities and
obligations are incurred under or pursuant to any of the Asset Documents or
under statutory, common law, regulation, order, permit, judgment, decree or
other obligation, and including any residual liability for anticipated or
necessary continuing insurance, maintenance and monitoring costs.
Decommissioning Obligations include all of the following:

 

 

 

 

 

 

(A)

The plugging, replugging and abandonment of all Wells, either active or
inactive, situated on or in any of the Areas, Leases or Units.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

4


--------------------------------------------------------------------------------




 

 

 

 

 

 

(B)

The removal, abandonment and disposal of structures, facilities, foundations,
wellheads, tanks, pipelines, flowlines, pumps, compressors, separators, heater
treaters, valves, fittings, platforms and equipment and machinery of any nature
and all materials contained therein, located on or used in connection with the
Assets.

 

 

 

 

 

 

(C)

The clearance, restoration and remediation of the lands, groundwater and
waterbottoms covered or burdened by the Leases, Units, or otherwise affected by
the Assets. The removal, remediation and abatement of any petroleum material,
any contamination or pollution (including spilling, leaking, pumping, pouring,
emitting, emptying, discharging, leaching, dumping, disposing or other release
of any chemical substance, pollutant, contaminant, toxic substance, radioactive
material, hazardous substance, NORM, waste, saltwater, cuttings, muds, crude
oil, or petroleum product) of surface soils and water, subsurface soils, air,
groundwater, or any vessel, piping, equipment, tubing or subsurface structure or
strata associated with the Assets.

 

 

 

 

 

 

“Dispute” means any dispute or controversy arising out of this Agreement,
including a dispute or controversy regarding the existence, construction,
validity, interpretation, enforceability, termination or breach of this
Agreement, whether based in contract, tort or otherwise.

 

 

 

 

 

 

“Dollars” or “US$” means United States Dollars.

 

 

 

 

 

 

“Effective Date” means the effective date of the sale of the Assets, which is 1
July 2010 as of 7:00 a.m. local time where the Assets are located.

 

 

 

 

 

 

“Encumbrances” means any charges, liens, mortgages, pledges, royalties or other
security interests whatsoever, any agreement or arrangement to create any of the
foregoing or any agreement or arrangement that would affect Seller’s ability to
freely dispose of the Assets to Buyer.

 

 

 

 

 

 

“Environmental Laws” means all of the following:

 

 

 

 

 

 

(A)

The Occupational Safety and Health Act, 29 U.S.C.A. §651, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C.A. §6901, et seq.; the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C.A. §9601, et
seq.; the Clean Water Act, 33 U.S.C.A. §1251 et seq.; the Clean Air Act, 42
U.S.C.A. §7401, et seq.; the Safe Drinking Water Act, 42 U.S.C.A. §3001, et
seq.; the Toxic Substances Control Act, 15 U.S.C.A. §2601 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C.A. §2701 et seq.

 

 

 

 

 

 

(B)

All rules, regulations and orders adopted, amended or enacted under the
foregoing statutes or applicable state statutes addressing similar matters, or
state or federal statutes after the Effective Date and applicable to any waste
material, produced water, tank bottoms, sludge, or constituents thereof,
radioactive materials (including NORM) or hazardous substances on or included
with the Assets or the presence, disposal, release or threatened release of all
waste material, produced water, tank bottoms, sludge, or constituents thereof,
radioactive materials (including NORM), or hazardous substances on, included


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

5


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

with, or emanating from or through the Assets into the atmosphere or in or upon
land or any water course or body of water, whether above or below the ground.

 

 

 

 

 

 

 

(C)

All other federal, state and local environmental and oil and gas laws and
regulations, as well as any amendments or supplements to such laws and
regulations.

 

 

 

 

 

 

 

“Environmental Obligations” means any and all claims, costs, charges, expenses,
liabilities and obligations incurred in respect of the Assets and in connection
with removing and disposing of debris and cleaning up and decontaminating any
joint property or any other property (including platforms, pipelines, plant,
machinery, wells, facilities and all other offshore and onshore installations
and structures) and for reinstating any area of land, foreshore or seabed,
wherever situated, whether such claims, costs, charges, expenses, liabilities or
obligations are incurred under or pursuant to any of the Asset Documents or
under statutory, common law or other obligation. Environmental Obligations
include any residual liability for anticipated or necessary continuing
insurance, maintenance and monitoring costs.

 

 

 

 

 

 

 

“Excluded Assets” means the items listed as “Excluded Assets” in Exhibit A –
Description of Assets.

 

 

 

 

 

 

 

“Exhibit” means a document referred to in Section 1.3(A).

 

 

 

 

 

 

 

“Facilities” means all of the following:

 

 

 

 

 

 

 

(A)

All physical assets that are used for production, mechanical separation,
handling, gathering, storage, treatment, sale, disposal or other operations
relating to Petroleum Substances within the Areas, including all of the
following:

 

 

 

 

 

 

 

 

(1)

All buildings, structures, facilities, foundations.

 

 

 

 

 

 

 

 

(2)

All platforms, gathering lines, gas lines, water lines, flowlines and production
and storage facilities.

 

 

 

 

 

 

 

 

(3)

All equipment, machinery, fixtures, materials and improvements.

 

 

 

 

 

 

 

(B)

Any additional items, whether located within or beyond the Areas, that are
identified as Facilities in Exhibit A – Description of Assets.

 

 

 

 

 

 

 

“Final Settlement Statement” means that statement referred to in Section 11.1.

 

 

 

 

 

 

 

“Government Entity” means any department, authority, commission, board,
instrumentality or agency of any municipal, local, state, federal or other
governmental authority (including regulatory authorities and administrative
bodies) and any subdivision of the foregoing.

 

 

 

 

 

 

 

“Interim Period” means the period from and including the Effective Date until
and including the Closing Date.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

6


--------------------------------------------------------------------------------




 

 

 

 

 

 

“JOA” means any and all joint operating agreements or similar agreements
relating to the Assets.

 

 

 

 

 

 

“Leases” means the leases, licenses, deeds, operating rights, working interests,
permits, authorizations, net revenue interests and mineral interest, and other
documents of title as set forth in Exhibit A – Discription of Assets, through
which the holder is entitled to drill for, own or remove Petroleum Substances
within, upon or under the Areas or through which that holder is (or is deemed to
be) entitled to a share of Petroleum Substances removed from the Areas, and
includes, if applicable, all renewals and extensions of those documents and all
documents issued in substitution therefore.

 

 

 

 

 

 

“NORM” means naturally occurring radioactive materials.

 

 

 

 

 

 

“Obligations” has the meaning given in Section 9.1.

 

 

 

 

 

 

“Operations Contracts” means all contracts, agreements and documents other than
Asset Documents.

 

 

 

 

 

 

“Operator” means the operator of the Assets appointed pursuant to the relevant
Asset Documents, Operations Contracts or applicable laws, rules or orders of a
Government Entity.

 

 

 

 

 

 

“Party” means each of Seller and Buyer and “Parties” means both of them.

 

 

 

 

 

 

“Permitted Encumbrances” means any of the following:

 

 

 

 

 

 

(A)

Encumbrances arising by operation of law, including any Claim by a Government
Entity or Tax Authority arising by operation of law.

 

 

 

 

 

 

(B)

Any Encumbrance listed on Schedule 1.1(C).

 

 

 

 

 

 

(C)

Any encumbrances, non-participating royalties, overriding royalties, net profits
interests, production payments or other burdens applicable to the Areas not
disclosed on Schedule 1.1(C) if the net cumulative effect of such burdens does
not operate to reduce the net revenue in any Asset to an amount less than the
net revenue interest set forth in Exhibit A – Description of Assets or increase
the working interest of any Asset from that set forth in Exhibit A – Description
of Assets without a corresponding increase in the revenue interest.

 

 

 

 

 

 

(D)

The terms and conditions of any agreements with third parties governing the
Areas and operations being conducted with respect thereto, including any
preferential rights of purchase or any similar restriction applicable to any of
the Assets which prior to Closing waivers or consents are obtained from the
appropriate parties or the appropriate time period for asserting such rights has
expired without an exercise of such rights.

 

 

 

 

 

 

(E)

Encumbrances granted or created in connection with the operations relating to
the Asset Documents.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

7


--------------------------------------------------------------------------------




 

 

 

 

 

 

(F)

Easements, rights of way, servitudes, permits, surface leases or other similar
rights, provided they do not materially interfere with the operation or use of
the Assets.

 

 

 

 

 

 

(G)

The right of a Government Entity to levy taxes on Petroleum Substances or the
income or revenue therefrom.

 

 

 

 

 

 

(H)

Agreements for the sale of Petroleum Substances that are terminable on not more
than thirty days’ notice, without an early termination penalty or other cost.

 

 

 

 

 

 

(I)

Regulations and any rights reserved to or vested in any Government Entity to
control or regulate any of the Assets in any manner.

 

 

 

 

 

 

(J)

Undetermined or inchoate liens incurred or created as security in connection
with the development or operation of any of the Assets for Seller’s share of the
costs and expenses of those operations, which costs and expenses are not
delinquent as of the Closing Date or liens which have expired as a matter of
law.

 

 

 

 

 

 

(K)

Liens granted in the ordinary course of business to a public utility,
municipality or Government Entity in respect of operations pertaining to any of
the Assets.

 

 

 

 

 

 

(L)

Encumbrances associated with approvals, consents, notices or waivers routinely
or customarily given after a conveyance or asset sale.

 

 

 

 

 

 

(M)

Alleged Title Defects or other deficiencies or irregularities that have been
waived by Buyer in writing or not asserted on or before the Defect Notice Date.

 

 

 

 

 

 

“Person” means any person, company, consortium, association, entity, government,
independent governmental organization, or any agency or subdivision of the
government.

 

 

 

 

 

 

“Petroleum Substances” means any mineral, oil, hydrocarbon or natural gas
existing in its natural condition in strata, including gas, well gas and any
condensate, but not including coal, bituminous shale or other stratified
deposits from which oil must be extracted by distillation.

 

 

 

 

 

 

“Preliminary Settlement Statement” means the statement referred to in Section 0.

 

 

 

 

 

 

“Prime Rate” means the Prime Rate in effect at Citibank, New York, New York, on
the Effective Date.

 

 

 

 

 

 

“Production and Pipeline Imbalances” have the meaning given in Section 0.

 

 

 

 

 

 

“Purchase Price” means the amount payable by Buyer to Seller under Section 2.2,
as adjusted pursuant to Section 2.3.

 

 

 

 

 

 

“Rights to Petroleum Substances” means Seller’s interest in and to the Leases
and the Units, insofar as they pertain to the Areas.

 

 

 

 

 

 

“Seller Account” means the Seller’s account with
                                 .


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

8


--------------------------------------------------------------------------------




 

 

 

 

 

 

Further credit to Client Account No.                           , or such other
bank account for which Seller provides to Buyer all relevant details in writing
at least three Business Days prior to the Closing Date.

 

 

 

 

 

 

“Seller Parties” means Seller, Seller’s Affiliates, and the directors, officers,
employees, contractors and representatives of each of them.

 

 

 

 

 

 

“Taxes” means (unless specifically provided otherwise) all income, capital,
corporate, franchise, gross receipts, margins, turnover, production or
severance, windfall profits, sales, use, value added, goods and services, other
excise, ad valorem, occupation, real or personal property taxes, customs and
other import or export duties, stamp duties, fees, assessments, withholdings or
charges imposed by any Tax Authority and any penalties, interest and fines or
additions attributable to or imposed on or with respect to any such assessments.

 

 

 

 

 

 

“Tax Authority” means any revenue, customs or fiscal governmental, state,
community, municipal or regional authority, body or Person competent to impose,
administer or collect any Taxes in connection with the Assets, this Agreement or
actions contemplated by this Agreement.

 

 

 

 

 

 

“Third Party” means any Person other than Seller Parties or Buyer Parties.

 

 

 

 

 

 

“Units” means any unitization, pooling, communitization agreements,
declarations, designations or orders relating to the Leases, and all of Seller’s
interest in and to the properties covered or units created thereby, to the
extent attributable to the Leases.

 

 

 

 

 

 

“Wells” means any Petroleum Substance wells, salt water disposal wells,
injection wells and other wells and wellbores, including wellheads and well
equipment located on the Leases and within the Areas or Units, whether or not
abandoned or plugged to which Seller has right, title and interest as of the
Effective Date.

 

 

 

 

 

1.2

Interpretation. Unless the context expressly requires otherwise, all of the
following apply to the interpretation of this Agreement:

 

 

 

 

 

 

(A)

The plural and singular words each include the other.

 

 

 

 

 

 

(B)

The masculine, feminine and neuter genders each include the others.

 

 

 

 

 

 

(C)

The word “or” is not exclusive.

 

 

 

 

 

 

(D)

The words “includes” and “including” are not limiting.

 

 

 

 

 

 

(E)

References to the Parties include their respective successors and permitted
assignees.

 

 

 

 

 

 

(F)

References to matters “arising” (or which “arise” or “arises”) “out of this
Agreement” include matters which arise in connection with this Agreement or have
a causal connection with or which flow from this Agreement or which


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

9


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

would not have arisen or occurred but for the entering into this Agreement or
the performance of or failure to perform obligations under this Agreement.

 

 

 

 

 

 

 

(G)

The headings in this Agreement are included for convenience and do not affect
the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

 

 

 

 

 

 

 

(H)

If a conflict exists between any provisions of this Agreement as they apply to a
Party, the provision that imposes the more onerous obligation on that Party
prevails to the extent of the conflict.

 

 

 

 

 

 

1.3

Exhibits.

 

 

 

 

 

 

 

(A)

All of the Exhibits that are attached to the body of this Agreement are an
integral part of, and are incorporated by reference into, this Agreement,
including:

 

 

 

 

 

 

 

 

(1)

Exhibit A – Description of Assets.

 

 

 

 

 

 

 

 

(2)

Exhibit B – Assignment Documents.

 

 

 

 

 

 

 

 

(3)

Exhibit C – Accounting Adjustments.

 

 

 

 

 

 

 

 

(4)

Exhibit D – Allocation of Purchase Price.

 

 

 

 

 

 

 

 

(5)

Exhibit E – Seismic Data and Form of Data License.

 

 

 

 

 

 

 

(B)

If a conflict exists between the body of this Agreement and the Exhibits , the
body prevails to the extent of the conflict.

 

 

 

 

 

 

 

(C)

If a conflict exists between the Exhibits or within an Exhibit as they apply to
a Party, the provision that imposes the more onerous obligation on that Party
prevails to the extent of the conflict.

 

 

 

 

 

 

 

(D)

If a conflict exists between this Agreement and any provision of the Assignment
Documents, the provisions of this Agreement shall prevail.

 

 

 

 

 

 

SALE AND PURCHASE OF ASSETS

 

 

 

 

 

 

2.1

Agreement to Sell and Purchase. Seller agrees to sell the Assets to Buyer, and
Buyer agrees to purchase the Assets from Seller, subject to the terms and
conditions of this Agreement.

 

 

 

 

 

 

2.2

Purchase Price Amount. Buyer shall pay to Seller the amount of US$1,450,000.00
(the “Purchase Price”), adjusted as set forth in Section 2.3, as consideration
for the sale for the Assets.

 

 

 

 

 

 

2.3

Adjustment to Purchase Price.

 

 

 

 

 

 

 

(A)

The Purchase Price shall be adjusted in accordance with the following provisions
of this Agreement:


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

10


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(1)

The Accounting Adjustments set forth in Exhibit C – Accounting Adjustments,
accomplished through the Preliminary Settlement Statement and the Final
Settlement Statement.

 

 

 

 

 

 

 

 

(2)

Section 7.2, with respect to the exercise of preferential rights by third
parties.

 

 

 

 

 

 

 

 

(3)

Section 10.4, with respect to Casualty Loss of Assets.

 

 

 

 

 

 

 

 

(4)

Section 10.5, with respect to insurance matters.

 

 

 

 

 

 

 

 

(5)

Section0 0, with respect to certain post-Closing adjustments.

 

 

 

 

 

 

 

 

(6)

Section 0, with respect to Taxes.

 

 

 

 

 

 

 

 

(7)

Section 16.2, with respect to Alleged Environmental Defects agreed upon by
Seller and Buyer.

 

 

 

 

 

 

 

 

(8)

Section 17.2, with respect to Alleged Title Defects agreed upon by Seller and
Buyer.

 

 

 

 

 

 

 

 

(9)

Any other amount agreed upon by Seller and Buyer.

 

 

 

 

 

 

 

(B)

The Purchase Price, as adjusted by the items set forth above, is the “Adjusted
Purchase Price.” The Adjusted Purchase Price shall be identified in the
Preliminary Settlement Statement pursuant to Section 10.1 and the Final
Settlement Statement pursuant to Section 11.1.

 

 

 

 

 

 

 

(C)

Notwithstanding anything to the contrary in this Agreement, no item taken into
account in calculating an adjustment under this Agreement will be taken into
account in calculating any other adjustment so as to result in a Party making or
receiving a payment twice in respect of any such item.

 

 

 

 

 

 

 

(D)

No adjustments to the Purchase Price will result from any of the following:

 

 

 

 

 

 

 

 

(1)

Actual or projected changes in production rates.

 

 

 

 

 

 

 

 

(2)

Alternate interpretations of reserves.

 

 

 

 

 

 

 

 

(3)

Normal wear and tear on facilities or equipment.

 

 

 

 

 

 

2.4

Allocation of Purchase Price.

 

 

 

 

 

 

 

(A)

Buyer has submitted to Seller an allocation of the Purchase Price among the
Assets as set forth in Exhibit D – Allocation of Purchase Price. Buyer
represents it has made reasonable allocations, in good faith, and Seller may
rely on the allocations for all purposes hereunder, including all of the
following:

 

 

 

 

 

 

 

 

(1)

To notify holders of preferential rights of Buyer’s offer.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

11


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(2)

As a basis for adjustments to the Purchase Price for any Alleged Environmental
Defects, Casualty Losses or Alleged Title Defects.

 

 

 

 

 

 

 

 

(3)

As otherwise provided in this Agreement.

 

 

 

 

 

 

 

(B)

In the event any Claims are brought against Seller arising from or under or
attributable or relating to Exhibit D – Allocation of Purchase Price, Buyer
shall indemnify and defend Seller against any such Claims.

 

 

 

 

 

 

 

(C)

Seller and Buyer agree to be bound by this allocation of the Purchase Price for
all purposes (including all tax purposes), and each further agrees to
consistently report and submit its returns to each applicable Tax Authority for
all relevant years on the basis of this allocation.

 

 

 

 

 

 

 

(D)

Seller and Buyer further agree as follows:

 

 

 

 

 

 

 

 

(1)

The Purchase Price shall be further allocated for tax purposes among intangibles
and tangibles comprising the Assets as follows: Twenty Five (25%) percent of the
Purchase Price shall be attributed to the Leases, Units, and Contracts and
Seventy Five (75%) percent of the Purchase Price shall be attributed to the
Wells and Facilities.

 

 

 

 

 

 

 

 

(2)

To timely file all reports required by the United States Internal Revenue Code
of 1986, as amended, concerning the Purchase Price allocations.

 

 

 

 

 

 

2.5

Method of Payment. All payments under this Agreement shall be made in the
following manner, unless otherwise agreed in writing between Seller and Buyer:

 

 

 

 

 

 

 

(A)

Payments shall be in Dollars.

 

 

 

 

 

 

 

(B)

Payments shall be made by bank wire transfer, in immediately available funds,
paid without set-off, withholding or any deduction of any kind, including for
any Taxes, banking, transfer or other costs or Claims.

 

 

 

 

 

 

 

(C)

Payments shall be made directly into Seller’s Account or Buyer’s Account, as the
case may be.

 

 

 

 

 

 

2.6

Tax-Deferred Exchange. Seller shall have the right to elect to effect a
tax-deferred exchange under Internal Revenue Code §1031, as amended, at any time
prior to the date of Closing. If Seller elects to do so, the following shall
apply:

 

 

 

 

 

 

 

(A)

The Parties shall cooperate to effect the tax-deferred exchange and Buyer shall
execute escrow instructions, documents, agreements or instruments necessary to
effect the exchange.

 

 

 

 

 

 

 

(B)

Seller shall ensure that Buyer does not incur additional costs, expenses, fees
or liabilities as a result of the requested exchange.

 

 

 

 

 

 

 

(C)

Seller may assign any of its rights and delegate performance of any of its
obligations under this Agreement in whole or in part to a Third Party in order
to


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

12


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

effect such exchange. If such Third Party is used, Seller may return the Deposit
to Buyer and instruct Buyer to pay the Deposit to such Third Party. Seller shall
remain responsible to Buyer for the full and prompt performance of the
respective delegated obligations. Seller shall indemnify and defend Buyer from
and against all claims, costs (including reasonable attorney’s fees) and
liabilities resulting from any exchange undertaken under this Section 2.6.

 

 

 

 

 

2.7

Seismic Data License. Seller shall grant to Buyer a non-exclusive license to use
the seismic data identified on Exhibit E – Seismic Data and Form of Data
License, , in substantially the form set forth in Exhibit E – Seismic Data and
Form of Data License, (the “Data License”), subject to each of the following
conditions:

 

 

 

 

 

 

(A)

Seller shall grant the Data License at no additional cost or consideration.

 

 

 

 

 

 

(B)

Seller shall only license to Buyer seismic data for which Seller has a right to
grant a license and for which Seller is able to obtain all necessary Third Party
consents and waivers within sixty days after Closing without additional cost to
Seller, using reasonable commercial efforts.

 

 

 

 

 

 

(C)

The seismic data shall be licensed “AS IS, WHERE IS” with the express conditions
and limitations set forth in the Data License.

 

 

 

 

 

 

(D)

Any use of such seismic data by Buyer shall be at Buyer’s sole risk.

 

 

 

 

 

2.8

Buyer Guarantee. On or before the Effective Date, Buyer shall provide to Seller
a guarantee to cover the Seller’s well and facilities abandonment liability for
the eight existing wells and surface facilities. The guarantee shall be in the
form of a bond, irrevocable letter of credit or such other form acceptable to
Seller in the amount of $100,000.00 to guarantee its ability to pay for
abandonment liability assumed under the terms of this Agreement.

 

 

 

 

 

CONDITIONS PRECEDENT TO CLOSING

 

 

 

 

 

3.1

Conditions Precedent to Seller’s Obligations. The following are the Conditions
Precedent to Seller’s obligation to sell the Assets to Buyer pursuant to this
Agreement, unless waived in writing by Seller:

 

 

 

 

 

 

(A)

Buyer shall have performed and complied in all material respects with the terms
and conditions of this Agreement required to be performed or complied with by it
at or prior to Closing.

 

 

 

 

 

 

(B)

No action or proceeding by or before any Government Entity shall have been
instituted or threatened (and not subsequently dismissed, settled or otherwise
terminated) which might restrain, prohibit or invalidate any of the transactions
contemplated by this Agreement, other than an action or proceeding instituted or
threatened by Seller or any of its Affiliates.

 

 

 

 

 

 

(C)

Buyer’s representations and warranties set forth in Section 5.2 are true and
correct in all material respects on the Closing Date.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

13


--------------------------------------------------------------------------------




 

 

 

 

 

 

(D)

The Buyer Guarantee shall have been duly executed and delivered and shall remain
in full force and effect.

 

 

 

 

 

3.2

Conditions Precedent to Buyer’s Obligations. The following are the Conditions
Precedent to Buyer’s obligation to purchase the Assets from Seller pursuant to
this Agreement, unless waived in writing by Buyer:

 

 

 

 

 

 

(A)

Seller shall have performed and complied in all material respects with the terms
and conditions of this Agreement required to be performed or complied with by it
at or prior to Closing.

 

 

 

 

 

 

(B)

No action or proceeding by or before any Government Entity shall have been
instituted or threatened (and not subsequently dismissed, settled or otherwise
terminated) which might restrain, prohibit or invalidate any of the transactions
contemplated by this Agreement, other than an action or proceeding instituted or
threatened by Buyer or any of its Affiliates.

 

 

 

 

 

 

(C)

Seller’s representations and warranties set forth in Section 5.1 are true and
correct in all material respects on the Closing Date.

 

 

 

 

 

3.3

Conditions Precedent to Both Parties’ Obligations. The following are the
Conditions Precedent to both Seller’s and Buyer’s respective obligation to
consummate the transactions contemplated by this Agreement, unless waived in
writing by both Parties:

 

 

 

 

 

 

(A)

The receipt of all material approvals, consents, waivers or the execution of any
necessary agreement or document (on terms reasonably satisfactory to Seller and
Buyer) which may be required under the Asset Documents or by any applicable
laws, regulations or Government Entity prior to the transfer of the Assets to
Buyer, except for any consents and approvals of any Governmental Entity or
authority customarily obtained subsequent to transfer of title.

 

 

 

 

 

 

(B)

The execution of the Assignment Documents by all parties (if any) to those
documents other than the Parties.

 

 

 

 

 

3.4

Fulfillment of Conditions Precedent.

 

 

 

 

 

 

(A)

Each Party shall, and shall procure that each of its Affiliates shall, use
reasonable endeavors to satisfy the Conditions Precedent, including the
execution of all such other documents, acts and things as may be reasonably
required in order to satisfy the Conditions Precedent. Each Party shall keep the
other fully informed of its progress with regard to the satisfaction of the
Conditions Precedent.

 

 

 

 

 

 

(B)

Each Party shall promptly provide to the other Party all such information and
documentation concerning that Party as may be necessary to enable the other
Party to prepare and submit all necessary filings required by any Government
Entity in connection with the transactions contemplated by this Agreement and
otherwise to satisfy the Conditions Precedent.

 

 

 

 

 

3.5

Right to Terminate for Failure to Satisfy Conditions Precedent.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

14


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(A)

If Buyer has not satisfied one or more of the Conditions Precedents set forth in
Section 3.1 by the Closing Date, and Seller has not waived such unsatisfied
Condition Precedent(s), then Seller may terminate this Agreement.

 

 

 

 

 

 

 

(B)

If Seller has not satisfied any of Conditions Precedent set forth in Section 3.2
by the Closing Date, and Buyer has not waived such Condition Precedent, then
Buyer may terminate this Agreement.

 

 

 

 

 

 

 

(C)

If any of the Conditions Precedent set forth in Section 3.3 are not satisfied by
the Closing Date, either Party may terminate this Agreement.

 

 

 

 

 

 

 

(D)

Either Party may terminate this Agreement under this Section 3.5 by giving
notice to the other Party. Following such termination, if a Party used
reasonable endeavors to satisfy the Conditions Precedent applicable to it in
accordance with Section 3.4(A), it shall have no further rights or obligations
to the other under this Agreement, except that both of the following applies:

 

 

 

 

 

 

 

 

(1)

This Section 3.5 and Section 25.5 shall continue to apply.

 

 

 

 

 

 

 

 

(2)

Any accrued rights or liabilities of a Party shall not be affected, except as
may be provided in this Agreement.

 

 

 

 

 

 

CLOSING

 

 

 

 

 

 

4.1

Place of Closing. The Closing shall take place at 9525 Camino Media,
Bakersfield, California or such other place as the Parties may agree in writing.

 

 

 

 

 

 

4.2

Date of Closing. The Closing shall occur on the Closing Date.

 

 

 

 

 

 

4.3

Effective Date of Transfer. The transfer and assignment of the Assets from
Seller to Buyer shall be effective as of the Effective Date, provided that the
Closing occurs. Possession of the Assets shall not pass to Buyer until the
Closing occurs.

 

 

 

 

 

 

4.4

Closing Procedure. At Closing, the following shall take place in the following
order:

 

 

 

 

 

 

 

(A)

Seller shall deliver to Buyer the Assignment Documents validly executed by all
the parties to those documents other than the Seller and Buyer, if applicable.

 

 

 

 

 

 

 

(B)

Unless previously provided, the Parties shall provide each other with copies of
the consents, approvals or waivers required to be obtained by them or their
respective Affiliates prior to Closing in fulfillment of the Conditions
Precedent.

 

 

 

 

 

 

 

(C)

Each Party shall deliver to the other Party copies or, if requested, certified
copies of a power of attorney or other appropriate corporate authorization
authorizing the execution of this Agreement, the Assignment Documents and all
other documents delivered in connection with the Closing.

 

 

 

 

 

 

 

(D)

Buyer and Seller shall execute the Assignment Documents.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

15


--------------------------------------------------------------------------------




 

 

 

 

 

 

(E)

Buyer and Seller shall execute and acknowledge any such other instruments as are
reasonably necessary to effectuate the transfer, sale or conveyance of the
Assets to Buyer.

 

 

 

 

 

 

(F)

Buyer shall deliver to Seller the Decommissioning Guarantee.

 

 

 

 

 

 

(G)

If Buyer is to become operator, Seller shall supply Buyer with an appropriate
governmental form as required by the Government Entity having jurisdiction and
authority to change the name of operator from Seller to Buyer, for each
Seller-operated Well (whether dry, inactive, injector or producing), Lease or
any other well or Facilities, as may be required or defined by said agency,
board or commission, located on the premises that form a part of the subject
matter of this Agreement. All such forms shall be executed by Buyer or Seller as
may be required prior to or during Closing. Buyer shall be responsible for any
fee that is required by the Government Entity. At Seller’s option, either Buyer
shall deliver its check payable to the Government Entity to Seller at Closing or
this fee shall be credited to Seller in the applicable Final Settlement
Statement. Seller shall mail the completed form and fee to the proper Government
Entity after Closing.

 

 

 

 

 

 

(H)

Buyer shall pay the Adjusted Purchase Price based upon the Preliminary
Settlement Statement to Seller in accordance with Section 2.5.

 

 

 

 

 

 

(I)

Seller shall deliver Buyer’s share of the Assignment Documents and other closing
documents, retaining its share for Seller’s records.

 

 

 

 

 

4.5

Transfer of Title to Assets.

 

 

 

 

 

 

(A)

Title to the Assets shall not pass until the Closing occurs.

 

 

 

 

 

 

(B)

Neither Seller nor Buyer shall be obliged to complete the transfer of the Assets
unless all those items set out in Section 4.4 are accomplished. This Section
shall not prejudice any rights or remedies available to a Party in respect of
any default by the other Party.

 

 

 

 

 

 

(C)

Once the items set out in Section 4.4 are accomplished, the Assets shall be
conveyed “AS IS, WHERE IS,” without warranty of title, unless otherwise
specified in this Agreement, and subject to the express conditions and
limitations contained in this Agreement.

 

 

 

 

 

 

(D)

The Assets to be transferred to Buyer pursuant to this Agreement shall be
transferred pursuant to the Assignment Documents.

 

 

 

 

 

4.6

Third Party Invoices After Closing.

 

 

 

 

 

 

(A)

Seller is responsible for and required to pay only that portion of any charge or
invoice received that is applicable to work performed or material received in
the period prior to the Effective Date.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

16


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

Buyer is responsible for and required to pay only that portion of any charge or
invoice received that is applicable to work performed or material received in
the period after the Effective Date.

 

 

 

 

 

 

 

(C)

Each Party shall return charges and invoices to the billing party for rebilling
to the other Party if such invoices are outside each Party’s applicable time
period.

 

 

 

 

 

 

4.7

Post-Closing Procedures.

 

 

 

 

 

 

 

(A)

Following Closing, the Parties shall execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such instruments, and take such
other action, as may be necessary or advisable to carry out their obligations
under this Agreement, and under any document, certificate or other instrument
delivered pursuant to this Agreement.

 

 

 

 

 

 

 

(B)

If applicable, Seller shall deliver to Buyer copies of any Asset Documents and
Data in the possession or control of Seller that was not delivered to Buyer
prior to the Closing, no later than sixty days after the Closing Date, subject
to all of the following:

 

 

 

 

 

 

 

 

(1)

Seller is not required provide any document or Data that Seller determines, in
its absolute discretion, was generated for Seller’s or Seller’s Affiliates’
internal purposes.

 

 

 

 

 

 

 

 

(2)

Seller may require that Buyer execute a Data License in accordance with Section
2.7.

 

 

 

 

 

 

 

 

(3)

Seller and its Affiliates shall not be required to provide any document or Data
that would cause Seller or its Affiliates to breach any confidentiality or other
contractual obligations.

 

 

 

 

 

 

 

(C)

Buyer shall notify all pertinent operators, non-operators, oil or gas
purchasers, Government Entities, lessors and royalty owners that it has
purchased the Assets immediately after Closing.

 

 

 

 

 

 

 

(D)

After Closing, Buyer shall notify the appropriate Tax Authorities that it owns
the Assets in a timely manner, and shall promptly provide copies of such notices
to Seller.

 

 

 

 

 

 

 

(E)

Prior to Closing, Seller shall designate which Party is responsible for filing
and recording of the Assignment Documents and any other instrument required to
convey title of the Assets to Buyer in the appropriate government records.
Regardless of which Party files, Buyer shall bear all costs and fees associated
with such filing and recording, either directly or via credit to Seller in the
Final Settlement Statement. The Party responsible for filing shall supply the
other Party with a true and accurate photocopy of the recorded and filed
Assignment Documents within a reasonable period of time after such documents are
available.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

17


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(F)

Buyer shall be responsible for timely obtaining all consents and approvals of
Government Entities customarily obtained subsequent to transfer of title and all
associated costs and fees.

 

 

 

 

 

 

4.8

Costs and Expenses. Seller and Buyer shall each pay their own costs and expenses
in relation to the preparation, negotiation and execution of this Agreement and
the documents contemplated or executed pursuant to this Agreement.

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.1

Seller Representations and Warranties. Seller represents and warrants to Buyer
that, except as disclosed on Schedule 5.1, as of the date hereof and as of
Closing, the following statements are accurate:

 

 

 

 

 

 

 

(A)

Formation. Seller is a corporation or company (as the case may be) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and is duly qualified to carry out its
business in California.

 

 

 

 

 

 

 

(B)

Authorization. Seller has full corporate or company power and authority to enter
into and perform this Agreement, and has taken all actions necessary to
authorize its execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement have been duly and validly
authorized by Seller.

 

 

 

 

 

 

 

(C)

Valid and Binding Obligation. This Agreement has been duly executed and
delivered by its authorized officer or other representative and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
and no consent or approval of any other Person is required in connection with
its execution, delivery and performance of this Agreement.

 

 

 

 

 

 

 

(D)

No Conflict with Governing Documents. Neither this Agreement nor the performance
of this Agreement constitutes a default, violation or conflict with the articles
of incorporation, by-laws or governing documents of Seller.

 

 

 

 

 

 

 

(E)

No Litigation or Arbitration Proceedings. Seller is not a party to any
litigation or arbitration or administrative proceedings in relation to the
Assets that might reasonably be expected to delay, prevent or materially hinder
the consummation of the transactions contemplated hereby or materially adversely
affect the title to or value of any of the Assets, except as disclosed in
Schedule 5.1.

 

 

 

 

 

 

 

(F)

No Brokers. Seller is not a party to, or in any way obligated under, nor does
Seller have any knowledge of, any contract or outstanding claim for the payment
of any broker’s or finder’s fee in connection with the origin, negotiation,
execution, or performance of this Agreement for which Buyer will have any
liability.

 

 

 

 

 

 

 

For the purposes of this Section 5.1, Seller shall be deemed to be aware of
matters within the knowledge of its senior supervisory employees responsible for
the management and daily operation of the Assets and who could reasonably be
expected to have knowledge of the relevant subject matter.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

18


--------------------------------------------------------------------------------




 

 

 

 

 

5.2

Buyer Representations and Warranties. Buyer represents and warrants to Seller
that, except as disclosed on Schedule 5.2, as of the date hereof and as of
Closing, the following statements are accurate:

 

 

 

 

 

 

(A)

Formation. Buyer is a corporation or company (as the case may be) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and is duly qualified to carry out its
business in California.

 

 

 

 

 

 

(B)

Authorization. Buyer has full corporate or company power and authority to enter
into and perform this Agreement, and has taken all actions necessary to
authorize its execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement have been duly and validly
authorized by Buyer.

 

 

 

 

 

 

(C)

Valid and Binding Obligation. This Agreement has been duly executed and
delivered by its authorized officer or other representative and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
and no consent or approval of any other Person is required in connection with
its execution, delivery and performance of this Agreement.

 

 

 

 

 

 

(D)

No Conflict with Governing Documents. Neither this Agreement nor the performance
of this Agreement constitutes a default, violation or conflict with the articles
of incorporation, by-laws or governing documents of Buyer, or any license,
permit or consent granted to or by Buyer, or any material provision of any
agreement or instrument to which Buyer is a party and, to the best of Buyer’s
knowledge, will not violate or be in conflict with any judgment, decree, order,
statute, rule or regulation.

 

 

 

 

 

 

(E)

Conflict of Interest. No event has occurred prior to the Effective Date which,
had it occurred after the Effective Date, would constitute a violation of
Section 21.1.

 

 

 

 

 

 

(F)

No Brokers. Buyer is not a party to, or in any way obligated under, nor does
Buyer have any knowledge of, any contract or outstanding claim for the payment
of any broker’s or finder’s fee in connection with the origin, negotiation,
execution, or performance of this Agreement for which Seller will have any
liability.

 

 

 

 

 

 

(G)

Buyer has sufficient technical and financial capacity to own and operate (as may
correspond) the Assets and can provide sufficient evidence in this regard if so
required by any Government Entity or third party.

 

 

 

 

 

DISCLAIMERS, WAIVERS AND ACKNOWLEDEGMENTS

 

 

 

 

 

6.1

DISCLAIMER. Except as otherwise expressly provided in this Agreement, the Seller
makes all of the following disclaimers:

 

 

 

 

 

 

(A)

All of the Assets are being sold “AS IS, WHERE IS” and with all faults.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

19


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

Neither Seller nor any Seller Parties makes any warranty or representation,
express or implied in fact or by law, with respect to any matter or thing and
disclaims all liability and responsibility for any representation, warranty,
collateral contract, statement, assurance, opinion or information made or
communicated (orally or in writing) to Buyer (including those by any officer,
director, employee, agent, adviser, consultant or representative of Seller or
any Affiliate of Seller), including any representation or warranty relating to
any of the following:

 

 

 

 

 

 

 

 

(1)

The quantity, existence, quality, value or deliverability of Petroleum
Substances or other minerals, or other reserves attributable to the Assets.

 

 

 

 

 

 

 

 

(2)

The physical state, origin, quantity, quality, safety, title, compliance with
government regulations, merchantability, fitness for any particular purpose or
condition of any of the Assets including any property, plant and equipment used
in the operation of any of the Assets or the production, transportation or sale
of Petroleum Substances by or on behalf of Seller.

 

 

 

 

 

 

 

 

(3)

Any geological, geophysical, technical, or engineering (including petroleum
engineering) data, cost estimates, economic or other interpretations, forecasts
or evaluations concerning the Assets.

 

 

 

 

 

 

 

 

(4)

The amount of any future costs associated with Decommissioning Obligations or
Environmental Obligations relating to the Assets, or the extent of any liability
related to Decommissioning Obligations or Environmental Obligations.

 

 

 

 

 

 

 

 

(5)

The accuracy or completeness of any Data, reports, records, projections,
information or materials furnished or made available to Buyer at any time in
connection with the sale of the Assets, including the quality, quantity or
environmental condition of the Assets or any other matters contained in the Data
or any other materials furnished or made available to Buyer by Seller or any
Seller Parties. All such Data, records, reports, projections, information and
other materials furnished by Seller or otherwise made available to Buyer are
provided to Buyer as a convenience, and shall not create or give rise to any
liability of or against Seller. Any reliance on or use of the same shall be at
Buyer’s sole risk to the maximum extent permitted by law.

 

 

 

 

 

 

 

 

(6)

The ability of Buyer to claim or recover any costs incurred by it or by Seller
in accordance with the terms of the Asset Documents.

 

 

 

 

 

 

6.2

BUYER ACKNOWLEDGEMENTS, WAIVERS AND AGREEMENTS.

 

 

 

 

 

 

 

(A)

Buyer acknowledges and agrees that at Closing, it shall accept all Assets in its
then “AS IS, WHERE IS” condition and with all faults, with an expressed


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

20


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

acceptance and understanding of the disclaimers contained in this Agreement.

 

 

 

 

 

 

 

(B)

Buyer further acknowledges each of the following:

 

 

 

 

 

 

 

 

(1)

That the Assets have been used for oil and gas exploration, drilling and
producing operations, pipeline, transportation or gathering operations, and
other related oilfield operations, including, possibly the injection, storage or
disposal of produced water or waste materials incidental to or occurring in
connection with such operations.

 

 

 

 

 

 

 

 

(2)

That physical changes in the land, groundwater or subsurface may have occurred
as a result of any such uses and that Buyer has entered into this Agreement on
the basis of Buyer’s own investigation of, or right to investigate, the physical
condition of the Assets, including the Facilities and equipment, and the surface
and subsurface conditions.

 

 

 

 

 

 

 

 

(3)

That Buyer assumes the risk that adverse physical conditions, including the
presence of unknown, abandoned or unproductive oil wells, gas wells, equipment,
pits, landfills, flowlines, pipelines, water wells, injection wells and sumps,
which may or may not have been revealed by Buyer’s investigation, are located
thereon or therein, and whether discovered, discoverable, hidden, known or
unknown to Buyer as of Closing.

 

 

 

 

 

 

 

(C)

Buyer acknowledges each of the disclaimers set forth in Section 6.1, and
acknowledges and affirms that it has not relied upon any representation,
warranty, statement, opinion or information in entering into or carrying out the
transactions contemplated by this Agreement and Buyer waives all rights and
remedies which but for this Section 0 would or might have been available to it
in respect of such representation, warranty, collateral contract, statement,
assurance, opinion or information.

 

 

 

 

 

 

 

(D)

Buyer agrees to assume full responsibility for compliance with all obligations
attributable, in any way, to the Assets and all laws, orders, rules and
regulations concerning all of such conditions, discovered, discoverable, hidden,
known or unknown, and further agrees to indemnify and defend, the Seller Parties
for same, including defense, indemnification and hold harmless for any
liability, attorney’s fees, fines, penalties or costs under all Environmental
Laws, as defined in this Agreement or otherwise asserted.

 

 

 

 

 

 

 

(E)

Buyer agrees to comply with all covenants, terms, and provisions, express or
implied, contained in the Leases and Operations Contracts ; and this Agreement
is made expressly subject to all agreements, leases, easements, permits,
commingling authorizations and other contracts relating to the Assets, whether
or not specifically identified in this Agreement. Effective upon Closing, Buyer
shall assume and be responsible for all obligations and liabilities of Seller
accruing under such agreements after the Effective Date


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

21


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

and agrees to execute any instrument or document required by Seller to evidence
such assumption.

 

 

 

 

 

 

(F)

Buyer has made, or arranged for others to make, or has been afforded the
opportunity to make, an inspection and inventory of the Assets and, if not
performed, waives such right at and with Closing.

 

 

 

 

 

 

(G)

Buyer affirms that it is relying on its own independent investigation, analysis
and evaluation of the geological, geological engineering, economic or other
interpretations, the costs of and prospects for further development in relation
to the Assets including any future and current Taxes in relation to the Assets,
except as expressly provided in this Agreement.

 

 

 

 

 

 

(H)

Buyer acknowledges and agrees that Seller cannot and does not covenant, warrant
or guarantee that Buyer shall become successor operator of the Assets or
portions of the Assets which Seller may presently operate, since same may be
subject to unit, pooling, communitization or operating agreements or other
agreements which control the appointment of a successor operator.

 

 

 

 

 

 

(I)

Buyer agrees to indemnify and defend Seller and its Affiliates from any
liabilities in relation to Claims made by Buyer or any of its Affiliates in
relation to the matters described in this Section 6.2.

 

 

 

 

 

PREFERENTIAL RIGHTS AND CONSENTS

 

 

 

 

 

7.1

Notice of Preferential Right of Purchase.

 

 

 

 

 

 

(A)

If any portion of the Assets is subject to a preferential right of purchase or
similar restriction, Seller shall promptly serve all notices that are required
under the respective preferential purchase provisions. Unless otherwise agreed
by Buyer, each such notice shall include a request for the timely exercise or
waiver of any preferential or similar right to purchase any of the Assets.

 

 

 

 

 

 

(B)

Seller shall use Buyer’s allocations set forth in Exhibit D – Allocation of
Purchase Price to ascertain the value placed by Buyer on any of the Assets for
which Seller is required to give a preferential right of purchase notice
pursuant to this Section 7.1.

 

 

 

 

 

7.2

Exercise of Preferential Rights. If a Third Party gives notice of its intent to
exercise a preferential right to purchase all of the Assets, all of the
following apply:

 

 

 

 

 

 

(A)

The Assets shall not be sold to Buyer and the Agreement shall be terminated if
such Third Party purchases and closes on all of the Assets.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

22


--------------------------------------------------------------------------------




 

 

 

 

 

 

(B)

Any preferential purchase right must be exercised in the manner prescribed in
the JOA or any other document concerning preferential purchase rights.

 

 

 

 

 

7.3

Third Party Failure to Purchase. If a Third Party gives notice of its intent to
exercise a preferential right to purchase any of the Assets, but does not
purchase any or all of the Assets impacted by the preferential purchase rights
for any reason, either before or within a reasonable time after Closing, there
shall promptly be an additional Closing between Seller and Buyer for that
portion of the Assets. Such additional Closing shall take place pursuant to the
terms of this Agreement, by which Seller shall transfer the affected portion of
the Assets to Buyer and Buyer shall promptly pay Seller that portion of the
Purchase Price attributable thereto (or in the case of a negative allocation,
Seller shall refund the absolute value of the negative amount to Buyer, without
interest).

 

 

 

 

 

7.4

Consents.

 

 

 

 

 

 

(A)

If the sale of any portion of the Assets requires the consent of any Third
Party, Seller shall promptly service all notices that are required under the
respective consent provision. Unless otherwise agreed by Buyer, each such notice
shall include a request for the granting of any consent that may be required.

 

 

 

 

 

 

(B)

If a Third Party required to give, prior to Closing, a necessary material
consent refuses to give that consent, then the failure to give consent shall be
considered an Alleged Title Defect for the purposes of Section 0.

 

 

 

 

 

TERMINATION

 

 

 

 

 

8.1

Termination of Agreement. This Agreement may be terminated only under any of the
following provisions of this Agreement:

 

 

 

 

 

 

(A)

Pursuant to Section 3.5, by Seller or Buyer if the Conditions Precedent to such
Party’s obligations have not been satisfied or waived.

 

 

 

 

 

 

(B)

Pursuant to Section 10.4(D), by either Party in the event of a Casualty Loss of
Assets.

 

 

 

 

 

 

(C)

Pursuant to Section 0, by either Party in the event of Aggregate Alleged Defects
in excess of the specified amount.

 

 

 

 

 

 

(D)

Pursuant to Section 21.1(C), by Seller in the event of a violation by the other
Party of the provisions that prohibit conflicts of interest in Section 21.1(A).

 

 

 

 

 

 

(E)

Pursuant to Section 7.2 (A).

 

 

 

 

 

8.2

Remedies Upon Termination. In addition to any other specific provision in this
Agreement, the following applies in the event of a termination of this
Agreement:

 

 

 

 

 

 

(A)

Buyer shall promptly return to Seller all original documents, data or materials
delivered to Buyer by Seller, and destroy all copies and reproductions (both
written and electronic) in its possession and in the possession of persons to
whom it was disclosed.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

23


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

If this Agreement is terminated by either Party under the provisions of Section
8.1, the Parties shall be released from their respective obligations under this
Agreement and Seller shall return the Deposit, exclusive of interest, to Buyer.

 

 

 

 

 

 

 

(C)

If Buyer, through no fault of Seller, fails, refuses, or is unable for any
reason not permitted by this Agreement to close on this transaction, Seller may
assert its right to specific performance, retain the Deposit and pursue any
other right or remedy to which it might be entitled at law or in equity.

 

 

 

 

 

 

OBLIGATIONS AND BENEFITS AFTER EFFECTIVE DATE

 

 

 

 

 

 

9.1

Certain Definitions. In this Section 0, the following terms have the following
meanings:

 

 

 

 

 

 

 

(A)

“Obligations” means all costs, charges, and expenses arising out of or in
respect of the Assets, except those that relate to:

 

 

 

 

 

 

 

 

(1)

Claims, Liabilities and Indemnities (Section 0).

 

 

 

 

 

 

 

 

(2)

Taxes (Section 0).

 

 

 

 

 

 

 

 

(3)

Decommissioning Obligations (Section 0).

 

 

 

 

 

 

 

 

(4)

Environmental Obligations (Section 0).

 

 

 

 

 

 

 

(B)

“Benefits” means all sales invoices, receivables, revenue, receipts, rebates and
any benefits arising out of or in respect of the Assets except those that relate
to Taxes.

 

 

 

 

 

 

9.2

Allocation of Obligations and Benefits.

 

 

 

 

 

 

 

(A)

Buyer and Seller agree to allocate certain Obligations and Benefits in respect
of the Assets that arise after the Effective Date in accordance with the
following provisions, subject to the Closing taking place:

 

 

 

 

 

 

 

 

(1)

Seller shall be liable for all Obligations which relate to the period prior to
the Effective Date on an Accrual Basis.

 

 

 

 

 

 

 

 

(2)

Buyer shall be liable for all Obligations which relate to the period after the
Effective Date on an Accrual Basis.

 

 

 

 

 

 

 

 

(3)

Seller shall be entitled to all Benefits which relate to any period prior to the
Effective Date on an Accrual Basis. If Buyer receives any Benefits which relate
to such period, Buyer shall account to and reimburse Seller in respect of such
Benefits.

 

 

 

 

 

 

 

 

(4)

Buyer shall be entitled to all Benefits which relate to the period on or after
to the Effective Date on an Accrual Basis. If Seller receives any Benefits in
respect of such period, Seller shall account to and reimburse Buyer in respect
of such Benefits.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

24


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

This allocation of Obligations and Benefits shall be accomplished by the
Accounting Adjustments set forth in Exhibit C – Accounting Adjustments. For
amounts not captured by Exhibit C – Accounting Adjustments, Section 9.3 shall
apply.

 

 

 

 

 

 

9.3

Payments in Respect of Obligations and Benefits. Any amount to be paid or
reimbursed pursuant to Section 9.2 in respect of Benefits or Obligations that is
not otherwise addressed by Accounting Adjustments shall be paid or reimbursed
within ten Business Days of receipt of notification from the other Party. Any
such payments shall be made to the Seller Account or Buyer Account, as
appropriate.

 

 

 

 

 

 

INTERIM PERIOD

 

 

 

 

 

 

10.1

Preliminary Settlement Statement. No later than five Business Days prior to
Closing Date, Seller shall prepare and deliver to Buyer a preliminary settlement
statement (the “Preliminary Settlement Statement”) that sets forth all of the
following:

 

 

 

 

 

 

 

(A)

The Adjusted Purchase Price.

 

 

 

 

 

 

 

(B)

The Accounting Adjustments.

 

 

 

 

 

 

 

(C)

Any other adjustments pursuant to Section 2.3 estimated in good faith by Seller
in respect of the Assets.

 

 

 

 

 

 

 

The Preliminary Settlement Statement shall contain reasonable estimates where
actual amounts are not known at the time. As actual costs and revenues are
known, these amounts shall be taken into account in the Final Settlement
Statement. The Preliminary Settlement Statement shall be prepared in accordance
with generally accepted accounting principles generally used in the oil and gas
industry.

 

 

 

 

 

 

10.2

Operations During Interim Period. During the Interim Period Seller, in its sole
discretion, shall use, operate and maintain the Assets in substantially the same
manner in which they have been used, operated and maintained prior to the
Effective Date. In addition, to the extent Seller is permitted to do so under
the Asset Documents and applicable confidentiality obligations, and to the
extent that the following are reasonably within Seller’s control, Seller shall
to do the following:

 

 

 

 

 

 

 

(A)

Keep Buyer informed of all material acts, matters and things relating to the
Assets.

 

 

 

 

 

 

 

(B)

Not commit to any operation reasonably anticipated by Seller to require future
capital expenditures by the owner of the Assets, for its proportionate share, in
excess of US$50,000 without prior written consent of Buyer. In the event that an
Authority for Expenditure (“AFE”) in excess of US$50,000 (for Seller’s
proportionate share) is proposed or contemplated, Seller shall provide such AFE
proposal to Buyer for Buyer’s election, with Seller’s recommendation. Buyer will
independently evaluate any required AFE election and shall assume the cost and
risk of any consequences resulting from Buyer’s election to participate or
Buyer’s election to not participate in or not approve an operation. In the event
that Buyer fails to communicate its election decision to Seller’s designated AFE


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

25


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

representative 48 hours prior to the AFE deadline (or 24 hours in the case of a
48-hour AFE), Buyer shall be deemed to have concurred with Seller’s
recommendation. For the purposes of this Section 10.2 (B), electronic mail
communication and facsimile notice to Buyer’s and Seller’s designated AFE
recipients shall be permitted.

 

 

 

 

 

 

 

 

 

Seller’s Designated AFE recipient:

 

 

 

 

 

 

 

 

 

          Ilia Lambert 661-654-7225

 

 

 

 

 

 

 

 

 

Buyer’s Designated AFE recipient:

 

 

 

 

 

 

 

 

 

                          

 

 

 

 

 

 

 

(C)

Give Buyer, or any Person properly authorized by Buyer, reasonable access to all
Data reasonably requested by Buyer, upon at least two Business Days’ prior
written notice, subject to all of the following:

 

 

 

 

 

 

 

 

(1)

Such information relates to the Assets or all material operations carried out in
respect of the Assets.

 

 

 

 

 

 

 

 

(2)

Reasonable access means access between the hours of 9:00 a.m. and 5:00 p.m. on
any Business Day.

 

 

 

 

 

 

 

(D)

Not sell, transfer, assign or encumber any of the Assets in any manner that
would have a material adverse affect on the Assets, or agree to do the same,
without Buyer’s prior written consent, except in respect of Permitted
Encumbrances.

 

 

 

 

 

 

 

(E)

Pay all expenses related to the Assets as they become due, where such expenses
would be paid by a reasonably prudent party.

 

 

 

 

 

 

 

(F)

Not propose, approve or participate in any material sole risk operation in
respect of the Assets without Buyer’s prior written consent.

 

 

 

 

 

 

 

(G)

Continue to maintain the Insurance Policies in full force and effect.

 

 

 

 

 

 

10.3

Exceptions to Seller’s Actions During Interim Period. The provisions set forth
in Section 10.2(A) through 10.2(G) do not apply, and Seller is entitled to act,
or refrain from acting, in such a manner as Seller elects without reference to
Buyer or the provisions of this Section 10.2(A) through 10.2(G), in respect of
any of the following circumstances:

 

 

 

 

 

 

 

(A)

An act, omission or other matter expressly contemplated by this Agreement,
including the taking of any steps necessary to satisfy the Conditions Precedent.

 

 

 

 

 

 

 

(B)

An act, omission or other matter to be undertaken pursuant to any work program
or budget approved, or deemed to have been approved, under and in accordance
with the Asset Documents or as otherwise required by the Asset Documents.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

26


--------------------------------------------------------------------------------




 

 

 

 

 

 

(C)

An act, omission or other matter undertaken in the event of emergency or where
otherwise necessary, in the opinion of Seller, to safeguard any assets of
Seller, including the Assets.

 

 

 

 

 

10.4

Casualty Loss of Assets. In the event of a Casualty Loss of any of the Assets,
all of the following applies:

 

 

 

 

 

 

(A)

Seller shall promptly notify Buyer of all instances of Casualty Loss that occur
and become known to Seller during the Interim Period.

 

 

 

 

 

 

(B)

Seller and Buyer shall meet to negotiate an adjustment to the Purchase Price
that would reflect the “Reduction in Value” of the Assets directly arising from
such Casualty Loss. For this purpose, “Reduction in Value” is based on the
principle that Seller should generally bear the costs of repairing the Assets to
the state existing immediately prior to the Casualty Loss, but if such repair
results in equipment or facilities that are newer than or upgraded or superior
to that which existed immediately prior to the Casualty Loss, Buyer should bear
a portion of such costs that is equitable under the circumstances because of the
benefit to Buyer of such newer or upgraded or superior equipment or facilities.
Except as to those Assets with a negative Buyer’s Allocation, no adjustment
associated with a Casualty Loss shall exceed Buyer’s Allocation for the affected
Asset. For any Asset with a negative Buyer’s Allocation, Buyer may give Seller
written notice at least five business days prior to Closing and exclude from
this Agreement the Asset subject to the Casualty Loss and increase the Purchase
Price by an amount equal to Buyer’s negative Allocation for such Asset.

 

 

 

 

 

 

(C)

If the Parties are unable to agree on an adjustment to the Purchase Price that
reflects the Reduction in Value resulting from the Casualty Loss, the Parties
shall proceed to Closing with the Purchase Price being reduced by Seller’s
estimate of the Reduction in Value of the Assets as a result of the Casualty
Loss. Either Party may, within sixty days after the Closing Date, initiate
binding arbitration in accordance with Section 23.5 to resolve the Dispute,
without being required to first engage in negotiations or mediation. Any claim
for a Casualty Loss not referred to arbitration within sixty days after Closing
shall be deemed waived.

 

 

 

 

 

 

(D)

If the aggregate Casualty Losses and Asset exclusions, if any, under this
Section 10.4 exceed fifty percent of the Purchase Price, either Party may, by
written notice to the other at least five days prior to the Closing Date,
terminate this Agreement. If either party exercises its option to terminate this
Agreement pursuant to this Section 10.4(D), this Agreement shall become void and
have no effect. Seller shall promptly return the Deposit to Buyer (exclusive of
any interest earned), and neither party shall have any further right or duty to
or claim against the other party under this Agreement, except as expressly
provided to the contrary in this Agreement.

 

 

 

 

 

10.5

Insurance Matters.

 

 

 

 

 

 

(A)

Buyer acknowledges and agrees to all of the following:


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

27


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(1)

Prior to Closing, insurance covereage under and the rights to the Insurance
Policies is for the sole benefit of Seller. After the Closing Date, no insurance
coverage is provided under the Insurance Policies in respect of the Assets.

 

 

 

 

 

 

 

 

(2)

After the Closing Date, no Claims regarding any matter whatsoever, whether or
not arising from events occurring prior to the Closing Date, shall be made
against or with respect to the Insurance Policies by the Buyer or its
successors, or any Person subrogated to their rights.

 

 

 

 

 

 

 

(B)

Seller shall retain and be entitled to any and all insurance proceeds and other
payments associated with or attributable to any Casualty Loss which has been
remedied by Seller or for which a Purchase Price adjustment has been made. With
the acceptance by Buyer of a Purchase Price adjustment, Seller is to be fully
subrogated, to the full extent of such Purchase Price adjustment, to any right
or claim held or which may be held by Buyer or persons claiming under Buyer for
such Casualty Loss.

 

 

 

 

 

 

 

(C)

In the event that, at any time during the Interim Period, any circumstances
arise in relation to the Assets which could found a Claim under the Insurance
Policies, Seller shall, in consultation with Buyer, pursue such Claim.

 

 

 

 

 

 

 

(D)

Any monies received or receivable by Seller under any Insurance Policy in
relation to the Assets during the Interim Period or after Closing, where no
Purchase Price adjustment was made, shall be applied in the following manner:

 

 

 

 

 

 

 

 

(1)

If received prior to Closing, such proceeds shall be applied by Seller in making
good the subject matter of the Claim and if and to the extent not so applied,
shall be paid to Buyer at Closing.

 

 

 

 

 

 

 

 

(2)

If received after Closing, such proceeds shall be paid to Buyer within twenty
Business Days following receipt thereof as an adjustment by means of a reduction
to the Purchase Price, net of any tax chargeable to Seller on the receipt.
Seller is to be fully subrogated, to the full extent of such Purchase Price
adjustment, to any right or claim held or which may be held by Buyer or persons
claiming under Buyer for such Casualty Loss.

 

 

 

 

 

 

FINAL SETTLEMENT AND POST CLOSING MATTERS

 

 

 

 

 

 

11.1

Final Settlement Statement.

 

 

 

 

 

 

 

(A)

On or before the Business Day following one hundred eighty days after Closing,
Seller shall prepare and deliver to Buyer a statement (the “Final Settlement
Statement”). The Final Settlement Statement shall include:


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

28


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(1)

Any additional adjustments under Section 2.3 and any changes to the Accounting
Adjustments that were set forth in the Preliminary Settlement Statement, showing
the calculation of such changes.

 

 

 

 

 

 

 

 

(2)

As a set-off, any resulting amount due to Buyer against any amount or sum that
Buyer may otherwise owe to Seller under the terms of this Agreement or any other
agreement between Buyer and Seller.

 

 

 

 

 

 

 

 

(3)

Copies of Third Party vendor invoices in excess of US$10,000.00 each, or other
evidence of expenses agreed to by Buyer and Seller.

 

 

 

 

 

 

 

(B)

Within sixty days of receipt of the Final Settlement Statement, Buyer shall
deliver to Seller a written notice, either agreeing to the amounts due as set
out in the Final Settlement Statement or setting out any changes that Buyer
proposes be made to the Final Settlement Statement. If no written notice is
delivered within that period, Buyer shall be deemed to have agreed to the Final
Settlement Statement and each Party shall pay in accordance with Section
11.1(C). If such a written notice is delivered within that period that proposes
changes to the Final Settlement Statement, then the following shall apply:

 

 

 

 

 

 

 

 

(1)

Any amount which is not subject to dispute shall be paid in accordance to
Section 11.1(C).

 

 

 

 

 

 

 

 

(2)

The Parties shall negotiate in good faith and use their reasonable endeavors to
agree upon any disputed amounts due pursuant to the Final Settlement Statement
no later than thirty days after Buyer’s submission of its written notice to
Seller.

 

 

 

 

 

 

 

 

(3)

In the event the Parties fail to agree upon the amounts due within thirty days
after Buyer’s submission of its written notice to Seller, then the disputed
amounts shall be resolved pursuant to Section 0.

 

 

 

 

 

 

 

(C)

The payment owed by a Party to the other Party pursuant to the Final Settlement
Statement shall be made within a period of ten Business Days after agreement by
the Parties or determination pursuant to this Section 11.1, as the case may be.

 

 

 

 

 

 

11.2

Final and Binding. Subject to Section 11.1, the Final Settlement Statement shall
be final and binding upon the Parties as to those Accounting Adjustments
included therein. Buyer and Seller are not prohibited from settling additional
accounting matters that may arise after the Final Settlement Statement as
provided elsewhere is this Agreement, including but not limited to those
provided in Sections 4.6 and 9.

 

 

 

 

 

 

11.3

Certain Payments After Final Settlement Statement. After the Final Settlement
Statement has been agreed or determined, the following apply:

 

 

 

 

 

 

 

(A)

If any refund or reduction of Taxes is received by a Party and if such receipts
would have resulted in an adjustment being made to the Final Settlement
Statement if they had been identified at the time at which the Final Settlement
Statement was agreed or determined, then the Party receiving the refund or
reduction shall reimburse the Party entitled to the amount.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

29


--------------------------------------------------------------------------------




 

 

 

 

 

 

(B)

If any payments of Taxes are paid by one Party which were not included in the
Final Settlement Statement but which would have resulted in an adjustment being
made to that Final Settlement Statement if such payments had been identified at
the time at which the Final Settlement Statement was agreed or determined, then
the Party which should have paid the Taxes shall reimburse the Party for that
amount.

 

 

 

 

 

 

(C)

Any payment under this Section 11.3 shall be treated as an adjustment to the
Purchase Price. Any payments due shall be made in accordance with Section 9.3.

 

 

 

 

 

11.4

Audits.

 

 

 

 

 

 

(A)

Any revenues, receipts, costs, charges, expenses, liabilities or obligations
(including the cost of any audit) accruing in respect of the Assets that results
from an audit pursuant to any Asset Document or Operations Contract or from any
other subsequent adjustment in relation to the operation of, and expenditure
attributable to, the Assets in the period prior to the Effective Date shall
accrue to Seller. Any such adjustment in respect of the Interim Period shall
represent a further adjustment to the Purchase Price in accordance with the
principles of this Section 0 and Exhibit C – Accounting Adjustments.

 

 

 

 

 

 

(B)

Where any such audit takes place after Closing, Buyer shall use all reasonable
endeavors to enable Seller to make representations directly to any relevant
Operator or failing that, shall itself make such representations on Sellers’
behalf in connection with such audit, and to notify Seller of any audit
adjustment as soon as practicable after the results of such audit are known.

 

 

 

 

 

 

(C)

If as a result of any audit adjustment, either Buyer or Seller is liable to pay
any amount to the other, then, to the extent that the Purchase Price has not
otherwise already been adjusted pursuant to the provisions of this Section 0and
Exhibit C – Accounting Adjustments in respect thereof, or the amount has not
otherwise been paid, such amount shall be paid to Buyer or Seller (as
appropriate) within thirty days after the amount receivable or payable as a
result of such an audit or other subsequent adjustment has been taken into
account by the relevant Operator in the Operator’s billing statement.

 

 

 

 

 

11.5

Calculating Adjustments.

 

 

 

 

 

 

(A)

No payment shall be made under this Section 0 in respect of any item to the
extent that the Purchase Price has already been adjusted under Section 2.3 or
Exhibit C – Accounting Adjustments in respect of that item.

 

 

 

 

 

 

(B)

All of the calculations to be made pursuant to this Section0 shall be made on an
Accrual Basis and in accordance with accounting principles currently generally
accepted in the oil and gas industry in the United States and such principles
shall be consistently applied for the purposes of any and all disputes between
the Parties.

 

 

 

 

 

 

(C)

Where responsibility for any liability or Asset has been allocated to a Party by
adjustment to the Purchase Price under this Section 0 and Exhibit C –


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

30


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Accounting Adjustments, no indemnity shall operate so as to give a Party
multiple credits or multiple liability for such Asset or liability or to
reallocate responsibility for such liability.

 

 

 

 

 

 

OIL AND GAS IMBALANCES

 

 

 

 

 

 

12.1

Buyer’s Acknowledgement. Buyer acknowledges that any imbalance amounts are
derived from either Operator’s statements or Seller’s estimates based upon
current production, prior sales history or contract information and such
statements or estimates were provided to Buyer and were taken into consideration
in Buyer’s Allocation of the Purchase Price.

 

 

 

 

 

 

12.2

Production Imbalances.

 

 

 

 

 

 

 

(A)

“Production Imbalances” means any over-production or under-production with
respect to oil or gas produced from or allocated to the Assets, where Seller as
of the Effective Date is out of balance with:

 

 

 

 

 

 

 

 

(1)

The Operator.

 

 

 

 

 

 

 

 

(2)

Other working interest parties in the Assets.

 

 

 

 

 

 

 

 

(3)

Third parties pursuant to a production handling agreement.

 

 

 

 

 

 

 

(B)

Regardless of whether Seller is over-produced or under-produced as to its share
of total oil, condensate or gas production, any balancing obligation or credit
arising from such over- or under-production balance as of the Effective Date
shall transfer to Buyer on the Effective Date, and Seller shall have no further
liability therefore nor benefit therefrom (whichever the case may be), and as of
the Effective Date, Buyer expressly assumes any such obligation or credit.

 

 

 

 

 

 

 

(C)

If Seller is a party to an oil or gas balancing agreement, a production handling
agreement or other reconciliation obligations pursuant to any operating
agreement or commingling authority covering all or a portion of the Assets,
Buyer shall assume all rights and duties of Seller pursuant thereto. If the
Assets are not covered by a balancing agreement, a production handling agreement
or other reconciliation obligations pursuant to any operating agreement or
commingling authority, Buyer shall fulfill its obligations under this provision
in accordance with applicable law.

 

 

 

 

 

 

 

(D)

Buyer shall indemnify and defend Seller and Seller Parties against any and all
Claims arising directly or indirectly out of Buyer’s failure to fulfill its
obligations under this provision.

 

 

 

 

 

 

CLAIMS, LIABILITIES AND INDEMNITIES

 

 

 

 

 

 

13.1

INTENT OF INDEMNITY PROVISIONS. The Parties agree to allocate between them
certain risks and responsibility for all Claims as set out below.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

31


--------------------------------------------------------------------------------




 

 

 

 

 

 

13.2

BUYER ASSUMPTION OF RISK. Buyer accepts and assumes the risk of all of the
following as of the Effective Date:

 

 

 

 

 

 

 

(A)

Damage to all or any part of the Assets including obligations arising out of any
latent physical or design defect in the field facilities existing or
attributable to the period prior to Closing and which is not discovered until
after the Closing Date.

 

 

 

 

 

 

 

(B)

Any change in the condition of the Assets during the Interim Period resulting
from the production of Petroleum Substances through normal depletion (including
the watering out, sand infiltration, breakdown, or other loss or reduction of
utility of any well).

 

 

 

 

 

 

 

(C)

Any change in the value of the Assets resulting from the outcome of any pending
exploration, development and production operations.

 

 

 

 

 

 

13.3

RELEASE AND DISCHARGE BY BUYER. Buyer releases and discharges Seller and Seller
Parties from each Claim relating to the Assets or this Agreement of the nature
described in Section 13.2, regardless of whether relating to periods before or
after the Effective Date or whether the Claim is foreseeable or unforeseeable.

 

 

 

 

 

 

13.4

BUYER’S GENERAL INDEMNIFICATION.

 

 

 

 

 

 

 

(A)

Buyer shall indemnify and defend Seller and Seller Parties against all Claims
(except for those Claims identified on Schedule 5.1) whether relating to periods
prior to or after the Effective Date, in any way arising out of, related to, or
connected with any of the following:

 

 

 

 

 

 

 

 

(1)

The Assets.

 

 

 

 

 

 

 

 

(2)

Buyer’s or Seller’s ownership, operations or activities related to the Assets
and the contracts and agreements pertaining thereto.

 

 

 

 

 

 

 

 

(3)

Any of the obligations, responsibilities or liabilities assumed by Buyer under
this Agreement, including Decommissioning Obligations in accordance with Section
15.2 and Environmental Obligations in accordance with Sections 16.4, 16.5 and
16.6.

 

 

 

 

 

 

 

(B)

Buyer’s indemnity does not include the matters for which Seller agrees to
indemnify Buyer pursuant to Section 13.5.

 

 

 

 

 

 

13.5

SELLER’S INDEMNIFICATION WITH REPECT TO CERTAIN ITEMS. Seller indemnifies Buyer
and Buyer Parties against all Claims relating to periods prior to the Effective
Date that relate to:

 

 

 

 

 

 

 

(A)

The payment, underpayment or nonpayment of royalties, overriding royalties,
production payments, net profits payments or other payments on production or the
proper accounting or payment to parties for their interests therein.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

32


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

The payment, underpayment or nonpayment of property, ad valorem, windfall
profit, severance or other similar taxes relating to the Assets or the Seller.

 

 

 

 

 

 

 

(C)

Claims identified on Schedule 5.1.

 

 

 

 

 

 

13.6

CONFLICT OF INTEREST. Buyer indemnifies Seller against Claims that arise out of
or in connection with any inaccuracy of the representations set out in Section
5.2(E) or any violation of Section 21.1.

 

 

 

 

 

 

13.7

INDEMNITY OBLIGATIONS REGARDLESS OF CAUSE. The release and indemnity obligations
set out in this Agreement apply regardless of the cause, notwithstanding the
active, passive, contributory, concurrent, gross, sole or joint negligence of
any Person indemnified, regardless of whether liability of any kind is imposed
or sought to be imposed on any person indemnified, and whether any Claim is in
tort, under contract, or otherwise at law.

 

 

 

 

 

 

13.8

LIMITATION ON CLASSES OF DAMAGES. Buyer and Seller mutually waive and release to
the fullest extent permitted by applicable law, all of the following Claims for
damages arising out of this Agreement, whether such Claims are made in
connection with an indemnity specified in this Section 0, a breach of any
obligation under this Contract or otherwise, except for Claims arising from the
obligation of a Party to indemnify the other Party for Third Party Claims:

 

 

 

 

 

 

 

(A)

Indirect or consequential loss, including all of the following:

 

 

 

 

 

 

 

 

(1)

Loss of production, including production of petroleum or petroleum products.

 

 

 

 

 

 

 

 

(2)

Loss of prospective economic advantage or benefit.

 

 

 

 

 

 

 

 

(3)

Loss of business opportunity.

 

 

 

 

 

 

 

(B)

Punitive or exemplary damages.

 

 

 

 

 

 

 

(C)

Lost profits.

 

 

 

 

 

 

 

The waiver and release under this Section 13.8 applies regardless of the active,
passive, contributory, concurrent, gross, or sole negligence, intentional,
wanton, or willful misconduct, strict liability without fault, regulatory
liability, or other fault or responsibility of either Party.

 

 

 

 

 

 

13.9

DEFENSE OF CLAIMS.

 

 

 

 

 

 

 

(A)

Whenever a Party (“Indemnifying Party”) indemnifies an indemnified party under
this Agreement (“Indemnitee”) against Claims, the Indemnifying Party shall
defend and hold the Indemnitee harmless against those Claims and against all
reasonable costs, expenses and fees of any kind (including attorneys’ fees)
incurred by the Indemnitee in defending those Claims.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

33


--------------------------------------------------------------------------------




 

 

 

 

 

 

(B)

If any Third Party notifies an Indemnitee of any Claim that the Third Party
intends to bring or has brought (a “Third Party Claim”) which gives rise to a
Claim for indemnification against the Indemnifying Party, then the Indemnitee
shall promptly, and in any event within thirty Business Days after receiving
notice of the Third Party Claim, notify the Indemnifying Party of the Third
Party Claim in writing, giving reasonably detailed information concerning the
Third Party Claim.

 

 

 

 

 

 

(C)

The Indemnifying Party shall have the right to, if requested in writing by the
Indemnitee, conduct the defense of the Third Party Claim at its sole cost. An
Indemnitee has the right to reasonably object to counsel selected by the
Indemnifying Party and select alternative counsel at the cost of the
Indemnifying Party.

 

 

 

 

 

 

(D)

Unless and until an Indemnifying Party assumes the defense of the Third Party
Claim as provided in Section 13.9(C) the Indemnitee may defend against the Third
Party Claim in any manner it reasonably deems appropriate at the cost of the
Indemnifying Party.

 

 

 

 

 

 

(E)

The Indemnifying Party shall not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld or delayed.

 

 

 

 

 

 

(F)

Notwithstanding Section 13.9(D), the Indemnitee shall not consent to the entry
of any judgment or enter into any settlement with respect to the Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not to be unreasonably withheld or delayed.

 

 

 

 

 

 

(G)

If a Third Party Claim is made, each Party agrees to provide to the other Party
and its authorized employees and its professional advisers all material
technical, legal and financial information necessary or conducive to the proper
defense of the Third Party Claim. Each Party shall keep all such information
confidential and only use the information in connection with the Third Party
Claim.

 

 

 

 

 

13.10

INDEMNIFICATION LIMITATION. If Seller is an Indemnifying Party under this
Agreement, Seller’s indemnification obligation shall be limited by the
following:

 

 

 

 

 

 

(A)

Seller shall not be liable for any Claim for which the amount of such Claim does
not exceed $10,000.00 (excluding interest, costs and expenses).

 

 

 

 

 

 

(B)

The maximum aggregate liability of Seller’s indemnification obligation to Buyer
and the Buyer Parties under this Agreement shall not exceed twenty-five percent
of the Purchase Price..

 

 

 

 

 

13.11

INDEMNITY PAYMENTS. Indemnity payments shall be treated as an adjustment to the
Purchase Price. All indemnity payments shall be made on an after tax basis,
which for the purpose of this Section 13.11 means that in calculating the amount
of an indemnity there shall be taken into account each of the following:


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

34


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(A)

The amount by which any liability for Taxes of the Indemnitee is actually
increased as a result of the indemnity payment being received.

 

 

 

 

 

 

 

(B)

If any withholding tax is suffered on the payment of an indemnity payment, the
Indemnifying Party shall pay such additional sum to the Indemnitee as will,
after the deduction or withholding has been made, leave the Indemnitee with the
same amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.

 

 

 

 

 

 

 

(C)

If the Indemnitee becomes entitled to a credit or repayment in respect of such
withholding tax, it shall pay to the Indemnifying Party such amount as will
leave the Indemnitee in no worse or better position than if the withholding had
not been suffered.

 

 

 

 

 

 

TAXATION

 

 

 

 

 

 

14.1

Tax Obligations. The Parties agree to allocate their respective responsibilities
and obligations for certain types of Taxes with respect to this Agreement as
described in this Section 0.

 

 

 

 

 

 

14.2

Payment of Taxes.

 

 

 

 

 

 

 

(A)

All real estate, use, occupation, ad valorem, personal property taxes and
similar charges on any of the Assets shall be prorated as of the Effective Date.

 

 

 

 

 

 

 

 

(1)

Seller is responsible for and shall pay all such taxes for all periods prior to
the Effective Date and is entitled to all refunds, recoupments, rebates and
credits for such items with regard to such periods.

 

 

 

 

 

 

 

 

(2)

Buyer is responsible for and shall pay all such taxes for all periods on or
after the Effective Date and is entitled to all refunds, recoupments, rebates
and credits for such items with regard to such periods.

 

 

 

 

 

 

 

(B)

Oil and gas production and severance taxes, windfall profits taxes, and any
other similar taxes applicable to Petroleum Substances produced from or
attributable to the Leases or Units.

 

 

 

 

 

 

 

 

(1)

Seller is responsible for and shall pay all such taxes prior to the Effective
Date and is entitled to all refunds, recoupments, rebates and credits for such
items with regard to such periods.

 

 

 

 

 

 

 

 

(2)

Buyer is responsible for and shall pay for all such taxes applicable to Assigned
Petroleum Substances on and after the Effective Date and is entitled to all
refunds, recoupments, rebates and credits for such items with regard to such
periods.

 

 

 

 

 

 

 

(C)

Sales, use and similar taxes arising out of the sale of the Assets.

 

 

 

 

 

 

 

 

(1)

Buyer is responsible for and shall pay all such taxes.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

35


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(2)

At the Closing, Buyer shall pay Seller all state and local sales or use taxes
applicable to that portion of the Assets which is tangible personal property,
and Seller shall remit such amount to the appropriate taxing authority in
accordance with applicable law.

 

 

 

 

 

 

 

 

(3)

However, if Buyer holds a direct payment permit or other tax registration which
is valid at the time of the Closing, Buyer shall assume all responsibility for
remitting to the appropriate taxing authority the state and local sales and use
taxes due, and shall provide Seller with any exemption certificates or other
documentation required under applicable law in lieu of paying Seller the taxes
due.

 

 

 

 

 

 

 

 

(4)

Both parties shall reasonably cooperate to eliminate or reduce the assessment of
such taxes with respect to any of the Assets. Any reasonable legal or other
expenses incurred by Seller to reduce or avoid any of such taxes attributable to
Buyer shall be paid or reimbursed by Buyer.

 

 

 

 

 

 

 

(D)

Buyer shall indemnify and defend Seller and the Seller Parties with respect to
any Claims for Taxes which are the obligation of Buyer under this Agreement,
including any court costs and attorney’s and other advisor fees. In the event
that the Effective Date is not within the same calendar month as the Closing
Date, Buyer shall reimburse Seller for any interest and penalties due and owing
on any late reported sales or other Taxes.

 

 

 

 

 

 

DECOMMISSIONING

 

 

 

 

 

 

15.1

Buyer Assumption of Decommissioning Obligations. As additional consideration for
the sale and transfer of the Assets, Buyer shall assume and shall timely and
fully satisfy all Decommissioning Obligations associated with the Assets.

 

 

 

 

 

 

15.2

Buyer Indemnity for Decommissioning Obligations. Buyer shall indemnify and
defend Seller and its Affiliates against any and all Claims, whether based on
any theory of liability, including tort, breach of contract (express or
implied), breach of warranty (express or implied), strict liability, regulatory
liability, or statutory liability, regardless of the sole, joint or concurrent
negligence, strict liability, regulatory liability, statutory liability, breach
of contract, breach of warranty, or other fault or responsibility of Seller or
any other person or party, whether arising from, resulting from or related to
Buyer’s failure to timely and fully satisfy the Decommissioning Obligations as
set forth in this Agreement or as may be imposed by any applicable statutes,
laws, rules, regulations, or orders.

 

 

 

 

 

 

15.3

Further Actions.

 

 

 

 

 

 

 

(A)

Buyer further agrees to take whatever actions are necessary to protect Seller
from being subjected to any such Claims, including removal, remediation and
restoration, and shall comply with reasonable requests by Seller that Buyer take
such actions.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

36


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

Buyer shall provide to Seller such assistance as Seller may reasonably request
in order to have Seller released from any notice issued to Seller in relation to
the Assets pursuant to any applicable law.

 

 

 

 

 

 

15.4

Decommissioning Guarantee.

 

 

 

 

 

 

 

(A)

Buyer shall furnish to Seller at Closing a duly executed decommissioning
guarantee (the “Decommissioning Guarantee”) guaranteeing the performance by
Buyer of the Decommissioning Obligations. The Decommissioning Guarantee shall
meet the following criteria:

 

 

 

 

 

 

 

 

(1)

The Decommissioning Guarantee must be in a form reasonably acceptable to Seller,
subject to Seller’s prior approval.

 

 

 

 

 

 

 

 

(2)

The Decommissioning Guarantee may be issued by a Third Party with a credit
rating satisfactory to Seller in its sole discretion.

 

 

 

 

 

 

 

 

(3)

The Decommissioning Guarantee may be an irrevocable standby letter of credit or
performance bond that has no expiration or termination date.

 

 

 

 

 

 

 

 

(4)

The Decommissioning Guarantee shall be in the amount of US$200,000.00.

 

 

 

 

 

 

 

 

Buyer’s assumption of the Decommissioning Obligations is not limited by the
amount of the Decommissioning Guarantee.

 

 

 

 

 

 

 

 

Buyer shall maintain the Decommissioning Guarantee in full force and effect at
all times and at Buyer’s sole cost, until Seller is satisfied that all
Decommissioning Obligations, whether of Buyer or of its successors and assigns,
have been fully performed. Seller in its sole discretion may reduce the amount
of the Decommissioning Guarantee when Buyer has sufficiently satisfied all or
part of the Decommissioning Obligations to warrant such a reduction, or as
otherwise provided for in the Decommissioning Guarantee.

 

 

 

 

 

 

 

(B)

Buyer shall not alter or replace any agreements relating to the provision of
security or finance for decommissioning liabilities with respect to the Assets
already existing at the Effective Date without the consent of the Seller, which
consent shall not be unreasonably withheld or delayed.

 

 

 

 

 

 

 

(C)

Buyer shall, whenever requested to do so by Seller, exercise and enforce its
rights under all abandonment security arrangements with respect to the Assets to
ensure that the funds or financial instruments comprised therein are called or
applied in exclusively meeting the costs of decommissioning the field facilities
as agreed, thereby providing assurance to Seller that such funds and instruments
will be so applied.

 

 

 

 

 

 

ENVIRONMENTAL MATTERS

 

 

 

 

 

 

16.1

Environmental Review.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

37


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(A)

During the Interim Period, Buyer may request access to the Assets (if operated
by Seller) and the non-privileged environmental data in Seller’s files
pertaining to the Assets. Buyer may request Seller’s assistance in gaining
access to Assets operated by others, but Buyer shall be responsible for
contacting the operators of such Assets to arrange for review and inspection, at
Buyer’s sole cost, risk and expense. In respect of these rights, Buyer
acknowledges each of the following:

 

 

 

 

 

 

 

 

(1)

Any access to Seller-operated Assets or Seller’s data is given as an
accommodation only, at Buyer’s sole cost, risk and expense, that Seller makes no
representations whatsoever as to the accuracy, completeness, or reliability of
any such environmental information so, or otherwise, disclosed to or obtained by
Buyer.

 

 

 

 

 

 

 

 

(2)

Buyer relies and depends on and uses any and all such environmental information,
review or inspection exclusively and entirely at its own risk and without any
recourse to Seller whatsoever.

 

 

 

 

 

 

 

(B)

Seller shall cooperate with Buyer to facilitate the performance by Buyer of any
environmental testing that Buyer wishes to conduct at Buyer’s sole cost and risk
during the Interim Period, which testing shall be conducted in a reasonable
manner so as not interfere with Seller’s or operator’s operation of the Assets.
Buyer acknowledges each of the following:

 

 

 

 

 

 

 

 

(1)

Results of any such tests shall be kept strictly confidential, and shall not be
disclosed to any other party, except to the extent disclosure is required under
applicable law.

 

 

 

 

 

 

 

 

(2)

At Seller’s sole option, Buyer shall either destroy the results of such tests
for any of the Assets that Buyer does not purchase or deliver the results to
Seller.

 

 

 

 

 

 

 

(C)

Seller and Buyer shall cooperate to ensure that such testing is performed on an
expedited and confidential basis before Closing.

 

 

 

 

 

 

16.2

Alleged Environmental Defects.

 

 

 

 

 

 

 

(A)

Buyer shall notify Seller in writing by 15 July 2010 (the “Defect Notice Date”)
if Buyer believes that the environment associated with the Assets contains an
Alleged Environmental Defect, as defined below.

 

 

 

 

 

 

 

(B)

An “Alleged Environmental Defect” is a violation of Environmental Laws to the
extent that, as to each individual Alleged Environmental Defect, at least one of
the following conditions applies:

 

 

 

 

 

 

 

 

(1)

Prosecution, if instituted, would be reasonably likely to result in a penalty,
fine or damage payment of US$25,000.00 or more.

 

 

 

 

 

 

 

 

(2)

Performance of corrective work in respect of such Alleged Environmental Defect
required by Environmental Laws would be


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

38


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

reasonably likely to result in expenditures of US$25,000.00 or more, net to
Seller’s interest in the affected Asset.

 

 

 

 

 

 

 

(C)

Such notification (the “Notice of Alleged Environmental Defect”) must include
all of the following information:

 

 

 

 

 

 

 

 

(1)

A detailed description of such claims.

 

 

 

 

 

 

 

 

(2)

A copy of any environmental assessments, reports, data and information
pertaining to such claims.

 

 

 

 

 

 

 

 

(3)

Buyer’s calculation of the amount by which such claims have diminished the value
of the Assets, which amount shall be determined by Buyer in good faith and in a
commercially reasonable manner.

 

 

 

 

 

 

 

(D)

The aggregate value of all Alleged Environmental Defects must exceed
US$50,000.00 (“Alleged Environmental Defect Minimum Threshold”) before there
shall be any Purchase Price Adjustment or further action required of Seller
under this Section with respect to an Alleged Environmental Defect. Buyer shall
in any event bear the cost of the first US$50,000.00 of Alleged Environmental
Defects.

 

 

 

 

 

 

16.3

Remedies for Alleged Environmental Defect.

 

 

 

 

 

 

 

(A)

With respect to each Alleged Environmental Defect asserted by Buyer in a Notice
of Alleged Environmental Defect, if Seller requests, Seller and Buyer shall
discuss and determine whether a particular matter constitutes an Alleged
Environmental Defect. As to each claim of an Alleged Environmental Defect made
by Buyer on or prior to the Defect Notice Date (and upon satisfaction of the
Alleged Environmental Defect Minimum Threshold set forth in Section 16.2 above),
Buyer and Seller shall endeavor to agree upon one of the following options:

 

 

 

 

 

 

 

 

(1)

On or before the Closing, Seller and Buyer shall agree in writing whether Seller
shall correct or make arrangements for the correction of such Alleged
Environmental Defect. The Closing shall take place and the Purchase Price shall
not be reduced in these circumstances. Seller shall indemnify and defend the
Buyer and the Buyer Parties against all Claims attributable to such Alleged
Environmental Defect.

 

 

 

 

 

 

 

 

(2)

Buyer shall correct or make arrangements for the correction of such Alleged
Environmental Defect after the Closing occurs. The Closing shall take place,
provided that the Purchase Price shall be reduced by an amount mutually agreed
by the Parties. Buyer shall indemnify and defend the Seller and the Seller
Parties against all Claims attributable to such Alleged Environmental Defect.

 

 

 

 

 

 

 

 

(3)

Buyer shall accept the Assets subject to such Alleged Environmental Defect and
the Closing shall take place without any adjustment of the Purchase Price.
Seller shall indemnify and defend Buyer and the Buyer


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

39


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Parties against all Claims incurred by Buyer with respect to such Alleged
Environmental Defect, up to, but in no event to exceed, the sum of US$50,000
(such amount being cumulative for any and all claims of Alleged Environmental
Defect made by Buyer). Seller’s obligation to pay up to the aforementioned sum
applies only after such Claims exceed US$50,000, which amount shall be borne by
Buyer. In the event of a claim of an Alleged Environmental Defect and a demand
for indemnification by Buyer hereunder, Seller reserves the right to jointly
negotiate with Buyer and the agency or party, if any, making such claim the
right of access to the affected site, the use of temporary storage and resources
at such site, to the full extent held by Buyer, and the right to perform
assessment, removal and remedial operations for such Alleged Environmental
Defect, at its cost and risk, and any sums so expended by Seller shall be a
credit against Seller’s indemnity obligation, if any, under this Section
16.3(A)(3).

 

 

 

 

 

 

 

(B)

If Buyer and Seller are not able to agree on the selection of one of the
remedies set forth in Section 16.3(A) above, then the remedies set forth in
Section 16.3(A)(3) shall apply.

 

 

 

 

 

 

 

(C)

Each Party shall cooperate with the other Party’s reasonable corrective work,
and any operations unreasonably interfering with the corrective work shall cease
until correction is completed.

 

 

 

 

 

 

16.4

Indemnity Provisions.

 

 

 

 

 

 

 

(A)

The indemnities for Alleged Environmental Defects and for Claims related
thereto, as provided for in this Section 16.4 by Buyer and Seller, as the case
may be, shall include the obligation to indemnify and defend Buyer or Seller, as
the case may be, and the Buyer Parties and Seller Parties, respectively, against
any and all Claims (including expenses associated with investigation of claims,
testing and assessment), whether based on any theory of liability, including
negligence, tort, breach of contract (express or implied), breach of warranty
(express or implied), strict liability, regulatory liability, or statutory
liability, regardless of the sole, joint or concurrent negligence, strict
liability, regulatory liability, statutory liability, breach of contract, breach
of warranty, or other fault or responsibility of Buyer or Seller or any other
person or party, arising under any obligations under this Agreement or imposed
by any applicable statutes, laws, rules, regulations, or orders.

 

 

 

 

 

 

 

(B)

The indemnities shall further include an agreement by the party providing the
indemnification to take whatever actions are necessary to protect the party
being indemnified from being subjected to any such Claims and to comply with
reasonable requests by the party being indemnified to take such actions.

 

 

 

 

 

 

16.5

Post-Closing Environmental Indemnification by Buyer. As of the Closing, but
subject to the provisions of Sections 16.3 and excluding any Claims identified
in Schedule 5.1, Buyer specifically assumes and shall be responsible for all
Environmental Obligations of Seller and the Seller Parties with respect to the
Assets and shall indemnify and defend Seller and the Seller Parties from and
against any and all Claims under any


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

40


--------------------------------------------------------------------------------




 

 

 

 

 

 

Environmental Law with respect to the Assets, including any Environmental
Obligations existing prior to or as of the Effective Date or relating to periods
arising before the Effective Date.

 

 

 

 

 

 

(A)

Furthermore, all future assignees and successors of Buyer shall indemnify and
defend Seller and the Seller Parties from and against any and all Claims under
any Environmental Law with respect to the Assets. Any conveyance, transfer or
assignment of all or part of the Assets by Buyer, its successors or assigns, in
which the grantee, transferee or assignee fails to expressly assume this
obligation, shall be deemed null and void.

 

 

 

 

 

 

(B)

Buyer further agrees to cause the provisions of this clause to be included in
all subsequent sales or transfers of any interest in the Assets, and to cause
all purchasers or transferees of the Assets to expressly acknowledge and assume
all such obligations.

 

 

 

 

 

16.6

Buyer Indemnification Regarding NORM and other Hazardous Substances.

 

 

 

 

 

 

(A)

It is expressly recognized by Buyer that the lands or water bottoms, along with
surface facilities and production equipment located on the lands or water
bottoms, having been used in connection with oil, gas, and water production,
treatment, storage, and disposal activities, may contain NORM, asbestos and
other hazardous substances as a result of these operations.

 

 

 

 

 

 

(B)

After the Effective Date, the generation, formation, or presence of NORM,
asbestos or other hazardous substances in or on the Assets shall be the sole
responsibility of Buyer.

 

 

 

 

 

 

(C)

Buyer and all future assignees and successors of Buyer shall indemnify and
defend Seller and the Seller Parties from any and all Claims (including expenses
associated with investigation of claims, testing and assessment), whether based
on any theory of negligence, tort, breach of contract, breach of warranty,
strict liability, regulatory liability or statutory liability, regardless of the
sole, joint or concurrent negligence, breach of contract, breach of warranty,
strict liability, regulatory liability, statutory liability, or other fault or
responsibility of Seller or any other person or party, in any way arising from,
resulting from or related to the presence of NORM, asbestos or other hazardous
substances, whether such NORM, asbestos or other hazardous substance was in
place before or after the Effective Date.

 

 

 

 

 

 

(D)

Any conveyance, transfer or assignment of all or part of the Assets by Buyer,
its successors or assigns, in which the grantee, transferee or assignee fails to
expressly assume this obligation, shall be deemed null and void. Accordingly,
lands or water bottoms, the Wells, and the Facilities transferred pursuant to
this Agreement are transferred with the restriction that they shall be used only
in connection with oil and gas producing activities associated with the Leases,
and shall not be subsequently transferred by Buyer or Buyer’s assignee for
unrestricted use unless the concentrations of NORM, asbestos or other hazardous
substances associated therewith are independently determined by a competent
laboratory and are found below the levels specified as allowable for
unrestricted


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

41


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

transfer as set forth in any and all applicable laws, orders, rules or
regulations of any Government Entity or court having jurisdiction.

 

 

 

 

 

 

 

(E)

Buyer agrees to comply with all provisions of such laws, orders, rules or
regulations applicable to said lands or water bottoms, the Wells, and the
Facilities.

 

 

 

 

 

 

 

(F)

Buyer further agrees to cause the provisions of this clause to be included in
all subsequent sales or transfers of any interest in the Assets, and to cause
all purchasers or transferees of the Assets to expressly acknowledge and assume
all such obligations.

 

 

 

 

 

 

16.7

Waiver. Buyer waives for all purposes all objections associated with the
environmental and physical and other condition of the Assets (including
environmental contamination and Alleged Environmental Defect), unless raised by
proper notice within the applicable time period set forth in Section 16.2 and
made Seller’s responsibility under Section 16.3. Buyer, acting on behalf of
itself and the Buyer Parties and their successors and assigns, irrevocably
waives any and all claims, except Claims covered under Seller’s indemnities
pursuant to Section 16.3, that they may now or hereafter have against Seller and
the Seller Parties associated with the same.

 

 

 

 

 

 

TITLE MATTERS

 

 

 

 

 

 

17.1

Asset Title Review.

 

 

 

 

 

 

 

(A)

During the Interim Period, Buyer shall have reasonable access, without express
or implied warranty of any kind regarding the accuracy of such information, to
copies of non-privileged information in Seller’s possession regarding Seller’s
title to the Assets, which information Buyer may copy at its sole cost and
expense, unless prohibited by agreement between Seller and a Third Party.

 

 

 

 

 

 

 

(B)

Except as otherwise provided in this Agreement, Seller shall not be required to
perform any additional title work. Any existing abstracts and title opinions
have not been made, and will not be made, current by Seller.

 

 

 

 

 

 

 

(C)

Buyer specifically agrees that any conclusions made from any examination done or
caused to be done from Seller-furnished information regarding title have
resulted and shall result from its own independent review, skill, knowledge and
judgment only.

 

 

 

 

 

 

17.2

Alleged Title Defects.

 

 

 

 

 

 

 

(A)

An “Alleged Title Defect” is any defect or deficiency in title, except for
Permitted Encumbrances, that results in any of the following:

 

 

 

 

 

 

 

 

(1)

Creates a lien, claim, encumbrance or other obligation affecting the interests
of Seller in the Assets.

 

 

 

 

 

 

 

 

(2)

Diminishes Seller’s net revenue interest (defined as Seller’s share of the
proceeds from the sale of Petroleum Substances produced from and


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

42


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

allocable to the Assets, net of all royalties, overriding royalties, and other
burdens on production) from that set forth on Exhibit A – Description of Assets.

 

 

 

 

 

 

 

 

(3)

Increases Seller’s working interest (defined as Seller’s share of the costs of
operation, development or production borne by the owner of such interest) from
that set forth in Exhibit A – Description of Assets without a corresponding
increase in Seller’s net revenue interest, or which creates an obligation to pay
costs or expenses in an amount greater than such interest.

 

 

 

 

 

 

 

(B)

If, prior to Closing, Buyer becomes aware of any matter Buyer considers to be an
Alleged Title Defect as defined in Section 17.2(A), Buyer shall notify Seller in
writing as soon as reasonably practicable after Buyer becomes aware of such
Alleged Title Defect, but, in any event, by 15 July 2010 (the “Defect Notice
Date”).

 

 

 

 

 

 

 

(C)

Such notice (“Notice of Alleged Title Defect”) shall include all of the
following information:

 

 

 

 

 

 

 

 

(1)

A specific description of the matter Buyer asserts as an Alleged Title Defect.

 

 

 

 

 

 

 

 

(2)

A specific description of the Asset or portion of the Assets that is affected by
the Alleged Title Defect.

 

 

 

 

 

 

 

 

(3)

Buyer’s calculation of the amount by which each Alleged Title Defect has
diminished the value of the Assets, such amount to be determined by Buyer in
good faith and in a commercially reasonable manner.

 

 

 

 

 

 

 

 

(4)

All necessary and desirable supporting documentation, including any abstracts
and title opinions or updates thereto that describe or explain the Alleged Title
Defect.

 

 

 

 

 

 

 

(D)

No adjustment to the Purchase Price for Alleged Title Defects shall be made
unless and until, and only to the extent that both of the following occur:

 

 

 

 

 

 

 

 

(1)

With respect to each Lease or parcel of land, the individual value of each
Alleged Title Defect exceeds US$50,000.00.

 

 

 

 

 

 

 

 

(2)

The value of all Alleged Title Defects exceeds US$50,000.00.

 

 

 

 

 

 

 

(E)

Buyer shall in any event bear the cost of the first US$50,000.00 of all Alleged
Title Defects.

 

 

 

 

 

 

17.3

Remedies for Title Failures.

 

 

 

 

 

 

 

(A)

With respect to each Alleged Title Defect asserted by Buyer in a Notice of
Alleged Title Defect, if Seller requests, Seller and Buyer shall discuss and
determine whether a particular matter constitutes an Alleged Title Defect.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

43


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(B)

Prior to Closing, Seller shall have the right but not the obligation to cure any
Alleged Title Defect asserted in such Notice at its own expense and by any
reasonable means, including Seller indemnification, in which case the Closing
shall take place without adjustment of the Purchase Price.

 

 

 

 

 

 

(C)

If Seller fails to cure any Alleged Title Defect on or prior to Closing, it
shall be deemed to be a title failure (“Title Failure”) as to the relevant
Asset. Buyer and Seller shall negotiate in good faith to reach agreement
regarding the value of any Title Failure, and, unless waived by Buyer, shall
mutually agree to one of the following options with respect to each Title
Failure, subject to the provisions of Section 0:

 

 

 

 

 

 

 

 

(1)

If the Title Failure results from a difference in the net revenue interest for a
Lease from that shown on Exhibit A – Description of Assets, the Closing shall
take place, provided that the Purchase Price shall be reduced by an amount (the
“Defect Amount”) determined by multiplying the amount of the Purchase Price
allocated to the affected Lease by a fraction, the numerator of which shall be
the difference between the actual net revenue interest being conveyed and the
net revenue interest shown on Exhibit A – Description of Assets and the
denominator of which shall be the net revenue interest shown on Exhibit A –
Description of Assets.

 

 

 

 

 

 

 

 

(2)

If the Title Failure results from a difference in the working interest for a
Lease from that shown on Exhibit A – Description of Assets, the Closing shall
take place, provided that the Purchase Price shall be reduced by a Defect Amount
determined by multiplying the amount of the Purchase Price allocated to the
affected Lease by a fraction, the numerator of which shall be the difference
between the actual working interest being conveyed and the working interest
shown on Exhibit A – Description of Assets and the denominator of which shall be
the working interest shown on Exhibit A – Description of Assets.

 

 

 

 

 

 

 

 

(3)

If the Title Failure is one other than described in Sections 17.3(C)(1) or
17.3(C)(2), the Defect Amount shall be an amount determined in good faith by the
mutual agreement of Buyer and Seller, taking into account the portion of the
Purchase Price to be allocated by agreement of Seller and Buyer to the portion
of the Assets affected by the Title Failure, the legal effect of the Title
Failure, and the potential economic effect of the Title Failure over the life of
the Assets.

 

 

 

 

 

 

17.4

Waiver. Buyer waives for all purposes all objections associated with the title
to the Assets (including Alleged Title Defects), unless raised by proper notice
within the applicable time period set forth in Section 17.2 and not cured or
settled under Section 17.3; and Buyer, acting on behalf of the Buyer Parties and
their successors and assigns, irrevocably waives any and all claims they may
have against Seller and the Seller Parties associated with the same.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

44


--------------------------------------------------------------------------------



 

 

 

 

 

TERMINATION FOR AGGREGATE ALLEGED DEFECTS

 

 

 

 

18.1

“Aggregate Alleged Defects” means the total amount of Alleged Environmental
Defects and Title Failures (if applicable).

 

 

 

 

18.2

If the total amount of Aggregate Alleged Defects is equal to or greater than
US$50,000.00, then either Buyer or Seller may terminate this Agreement by giving
notice to the other Party prior to Closing.

 

 

 

RIGHT OF FIRST REFUSAL ON PRODUCTION

 

 

 

 

19.1

Right of First Refusal. Seller reserves the option and right (Seller’s “Right of
First Refusal”) to purchase or designate the purchaser of all or any part of the
Petroleum Substances produced from or allocated to the Assets, except Petroleum
Substances used for operating purposes for the Assets.

 

 

 

 

 

 

(A)

Seller may exercise its Right of First Refusal at Closing by giving notice to
Buyer prior to Closing. After the Closing, Seller may exercise its Right of
First Refusal at any time during the term of the Leases by giving notice to
Buyer in accordance with Section 19.3.

 

 

 

 

 

 

(B)

For the Right of First Refusal for gas, Seller or its designee shall have the
right to purchase the full stream of gas at or near the wellhead, if the gas is
not processed, or the residue gas at the tailgate of the applicable processing
plant, if the gas is to be processed.

 

 

 

 

 

 

(C)

For the Right of First Refusal for oil, Seller also reserves the right to
designate the transporter and mode of transportation.

 

 

 

 

 

 

(D)

If Seller does not exercise its Right of First Refusal or elects to purchase
part but not all of the Petroleum Substances (e.g. elects to purchase gas but
not oil) the election will not constitute a waiver of Seller’s right to purchase
Petroleum Substances at a later time and from time to time. Except to the extent
of Seller’s election to purchase Petroleum Substances under this article, Seller
will have no obligation to purchase or to furnish a market for all or any part
of the Petroleum Substances.

 

 

 

 

 

 

(E)

Seller may assign, at any time and from time to time, its preferential right to
purchase to any subsidiary or affiliate or any partnership of which it is a
partner. Upon assignment, the assignee will have the same rights as Seller under
this article.

 

 

 

 

19.2

Effect of Pre-Existing Contract Obligations. Seller’s Right of First Refusal
shall not apply to any oil or gas production that is covered by a Supply
Contract which Buyer assumed from Seller or which Buyer was required by Seller
to execute contemporaneously with this Agreement. Upon expiration of the
original term or upon early termination of any such Supply Contract, Seller’s
Right of First Refusal shall become fully applicable and Buyer shall notify
Seller of such event in advance.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

45


--------------------------------------------------------------------------------




 

 

 

 

19.3

Notification. If Seller exercises its Right of First Refusal prior to Closing,
Seller and Buyer shall enter into the necessary purchase agreements. If Seller
does not exercise its Right of First Refusal prior to or at Closing, Buyer shall
notify Seller as soon as possible following a determination by Buyer that Buyer
will have any Petroleum Substances produced from the Assets available for sale.
Such notice shall include Buyer’s best estimate as to the quanity and quality of
Petroleum Substances that will be available and the location at which Buyer
proposes to sell such Petroleum Substances. Notices pertaining to Seller’s Right
of First Refusal shall be given both by mail and electronically and addressed as
follows, unless Seller has provided Buyer written notice of a change of address
for production notices:


 

 

 

For Oil Production:

 

 

 

Chevron Products Company,

 

a division of Chevron U.S.A. Inc.

 

Attention: Equity/Lease Crude Team

 

Leader

 

1500 Louisiana St.

 

Houston, TX 77002

 

Facsimile: (832) 854-4866

 

cc: drle@chevron.com


 

 

 

 

 

 

19.4

Notification Procedure and Price Determination for Right of First Refusal for
Gas.

 

 

 

 

 

 

 

(A)

Buyer will include in its notice of available gas production either a request
for an offer by Seller or Seller’s designee to purchase the gas production, or a
bona fide offer from a Third Party that Buyer is willing to accept, and offer
Seller or Seller’s designee an opportunity to match such bona fide Third Party
offer and purchase the gas production on substantially equivalent terms as
defined below.

 

 

 

 

 

 

(B)

If Buyer requests a purchase offer from Seller, Buyer may in its notice
establish a reasonable deadline for Seller or its designee to make a purchase
offer, not less than twenty-one days from delivery of Buyer’s notice. If Seller
or its designee elects not to submit an offer or fails to do so within this
deadline, or if an offer submitted by Seller or Seller’s designee is
unacceptable to Buyer, Buyer may seek Third Party offers. If Buyer seeks Third
Party offers, the right of first refusal procedure described in Section 19.4(C)
shall apply.

 

 

 

 

 

 

(C)

If Buyer receives and is willing to accept a good faith Third Party offer to
purchase the gas production, either before or after requesting an offer from
Seller, then the following applies:

 

 

 

 

 

 

 

 

(1)

Buyer shall submit a copy of the bona fide Third Party offer to Seller.

 

 

 

 

 

 

 

 

(2)

Seller or Seller’s designee may elect to purchase gas production on
substantially equivalent terms as the Third Party offer, by giving written
notice to Buyer within twenty-one days after Seller’s receipt of Buyer’s
submission of such offer. “Substantially equivalent terms” in this context means
terms that are equal to price and length of term. Upon Seller electing to
purchase the gas production under terms substantially


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

46


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

equivalent to the bona fide Third Party offer, Buyer shall accept the terms of
Seller’s offer for the length of the term and cannot submit additional Third
Party offers during that term.

 

 

 

 

 

 

 

 

(3)

If Seller or Seller’s designee elects not to match the Third Party offer or
fails to respond within the allotted time, Buyer may sell the gas production
under the Third Party offer.

 

 

 

 

 

 

 

 

(4)

Upon expiration of the original term of the Third Party offer, Seller’s Right of
First Refusal is reinstated and the procedure set forth in this Section 19.4(C)
shall be followed prior to any subsequent sale of gas production. Evergreen
contracts shall supersede Seller’s Right of First Refusal only during the
initial term of the Third Party offer.

 

 

 

 

19.5

Notification Procedure and Price Determination for Right of First Refusal for
Oil.

 

 

 

 

 

(A)

Seller may elect to purchase or designate the purchaser of the oil production at
agreed upon terms, provided the price is market value in the field.

 

 

 

 

 

 

(B)

Buyer shall notify Seller if Buyer receives a good faith offer from a
responsible Third Party to purchase oil on an outright basis at the Lease.
Seller may waive its Right of First Refusal or elect to purchase the oil on
terms substantially equivalent to those offered to Buyer. “Substantially
equivalent terms” in this context means terms that are equal to price and length
of term.

 

 

 

 

 

 

(C)

Upon Seller electing to purchase the oil under terms substantially equivalent to
the good faith Third Party offer, Buyer shall accept the terms of the offer for
the length of the term and cannot submit additional Third Party offers during
that term.

 

 

 

 

 

 

(D)

If Seller fails to exercise its Right of First Refusal, Buyer shall notify
Seller if the then current oil sales arrangement is changed or terminated. In
these circumstances, Seller has the Right of First Refusal on any subsequent
Third Party offers. Failure of Seller to reply to such notice shall be construed
to be a waiver. Following such waiver by Seller, if Buyer accepts such Third
Party offer, the preferential right provided in this Section 0 will not be
enforceable for the term of the Third Party offer (with the exception of
evergreen contracts which shall supersede Seller’s Right of First Refusal only
during the initial term of the Third Party offer). Seller’s Right of First
Refusal shall be reinstated and the procedure set forth herein shall apply upon
expiration of the term of the Third Party purchase.

 

 

 

 

 

ANNOUNCEMENTS AND CONFIDENTIALITY

 

 

 

 

 

20.1

Confidentiality.

 

 

 

 

 

 

(A)

The terms of this Agreement shall be held confidential by the Parties and shall
not be divulged in any way to any Third Party by any Party without the prior
written approval of the other Parties, except as permitted by Section 20.2 or by


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

47


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Seller in connection with serving preferential right to purchase notices
pursuant to Section 7.

 

 

 

 

 

 

(B)

Buyer shall keep all Confidential Information furnished or disclosed by Seller
or acquired by Buyer in connection with the inspection, testing, inventory or
sale of the Assets strictly confidential prior to Closing. Confidential
Information subject to any JOA shall remain subject to those terms, after
Closing.

 

 

 

 

 

 

(C)

Buyer shall not disclose, trade or otherwise divulge the Confidential
Information prior to Closing to any Person, except as permitted by Section 20.2,
provided that prior to being given access to such information, such recipients
have agreed to maintain the confidentiality of such Confidential Information.

 

 

 

 

 

 

(D)

Prior to Closing, nothing in this Agreement shall terminate, modify or supersede
the terms and provisions of the confidentiality agreement previously entered
into between the Parties. Upon Closing, such confidentiality agreement shall
terminate as to the Assets purchased by Buyer, except for those terms or
provisions expressly surviving termination.

 

 

 

 

 

 

(E)

If the Closing does not occur for any reason, the confidentiality agreement
previously entered into between the Parties shall remain in full force and
effect. Additionally, both of the following shall apply:

 

 

 

 

 

 

 

 

(1)

Buyer agrees that all Confidential Information shall remain confidential, except
to the extent such information is available in the public domain other than
through a breach of Buyer’s confidentiality obligations, with Seller a Third
Party beneficiary of any privilege held by Buyer.

 

 

 

 

 

 

 

 

(2)

Buyer and any Person to whom Buyer has disclosed Confidential Information shall
promptly return to Seller all Confidential Information and related materials and
information, including any notes, summaries, compilations, analyses or other
material derived from the inspection or evaluation of such material and
information, without retaining copies, and destroy any information relating to
the Assets and independently acquired by Buyer.

 

 

 

 

20.2

Permitted Disclosures. Each Party may disclose the terms of this Agreement, and
Buyer may disclose the Confidential Information, to any of the following
parties:

 

 

 

 

 

 

(A)

Any Affiliate of such Party.

 

 

 

 

 

 

(B)

Any legal, accounting, tax or other professional advisers of such Party.

 

 

 

 

 

 

(C)

Any bank or financial institution or party providing equity funding from whom
such Party is seeking or obtaining finance in connection with this Agreement.

 

 

 

 

 

 

(D)

To the applicable authority to the extent required by any applicable statute,
the Asset Documents or the requirements of any recognized stock exchange in
compliance with its rules and regulations.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

48


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(E)

To any Government Entity lawfully requesting such information.

 

 

 

 

 

 

(F)

To any court of competent jurisdiction acting in pursuance of its powers.

 

 

 

 

 

 

(G)

To any party to any Asset Documents, if required to do so by such Asset
Document.

 

 

 

 

Prior to making any such disclosures to Persons under Sections 20.2(B), 20.2(C)
or 20.2(G), the receiving Person must first sign an undertaking of
confidentiality that is substantially the same as the confidentiality
obligations in this Agreement.

 

 

 

 

20.3

Announcements.

 

 

 

 

 

 

 

 

(A)

Except for mandatory notices or announcements required under applicable law, by
the stock exchange upon which a Party’s or its Affiliate’s shares are quoted or
any similar regulatory body of any other jurisdiction, any announcements
regarding the consummation of the transaction contemplated by this Agreement
shall be made pursuant to a text prepared jointly by Seller and Buyer, to which
effect the Parties shall cooperate in good faith. Any press release in
connection with the consummation of the transaction contemplated by this
Agreement shall be made only after all mandatory notices have been properly
given, and shall be released with the prior consent of the other Party. Except
as required by any mandatory notice or announcement, the release of reserve
estimates in any announcement is expressly prohibited.

 

 

 

 

 

 

(B)

In the event a Party is required to make any mandatory notice or announcement,
if practicable in the circumstances, it shall use its reasonable best efforts to
allow the other Party reasonable time to comment on such notice or announcement
in advance of its issuance.

 

 

 

 

20.4

Continuing Confidentiality Obligations. Notwithstanding the termination of this
Agreement, the provisions of this Section 0 will continue to apply.

 

 

 

 

ADDITIONAL OBLIGATIONS

 

 

 

 

21.1

Conflict of Interest.

 

 

 

 

 

 

(A)

Prohibition. No director, employee or agent of Buyer or any Buyer Party may
engage in any of the following activities without Seller’s prior written
consent:

 

 

 

 

 

 

 

 

(1)

Give to or receive from any director, employee or agent of Seller or its
Affiliates in connection with this Agreement, either of the following:

 

 

 

 

 

 

 

 

 

 

(a)

Any gift, entertainment or other benefit of significant cost or value.

 

 

 

 

 

 

 

 

 

 

(b)

Any commission, fee or rebate.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

49


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(2)

Enter into any business arrangement with any director, employee or agent of
Seller or any Affiliate of Seller (other than as a representative of Seller or
any Affiliate of Seller).

 

 

 

 

 

 

(B)

Reporting Violations and Reimbursement. Buyer shall immediately notify the
Seller of any violation of Section 21.1(A) or of the occurrence of any event
prior to the Effective Date which, if it had occurred after the Effective Date,
would constitute a violation of Section 21.1(A). In addition to any other
remedies to which Seller may be legally entitled, Buyer shall reimburse or issue
a credit to Seller equal to the value of the benefit received by or given to the
director, employee or agent of Seller or any Affiliate of Seller as a
consequence of that violation or event.

 

 

 

 

 

 

(C)

Termination. Prior to Closing, Seller may, at its sole option, terminate this
Agreement with immediate effect for any violation of Sections 21.1(A) or 21.1(B)
or breach of the warranty set out in Section 5.2(E).

 

 

 

 

21.2

Audit Rights. Seller may audit relevant records of Buyer and any Buyer Party for
the purpose of determining whether they have complied with Sections 21.1.

 

 

 

 

21.3

Data Privacy. Buyer will comply with all reasonable requests of Seller with
respect to protecting personal data of Seller’s employees, customers, and
suppliers it receives in connection with this Agreement, including the following
Seller’s instructions in connection with processing such personal data;
implementing adequate security measures to protect such personal data; not
disclosing such personal data to any third party without Seller’s written
permission; and complying with all applicable data privacy laws.

 

 

 

 

NOTICES

 

 

 

 

22.1

Notices.

 

 

 

 

 

 

(A)

All notices required or permitted under this Agreement must be in writing and
delivered by mail (postage prepaid) or by hand delivery to the address of the
receiving Party set out in the signature page to this Agreement, unless
otherwise specified in this Agreement. Notice may also be delivered by facsimile
sent to the facsimile number of the receiving Party set out in the signature
page to this Agreement provided that the original notice is promptly sent to the
recipient by mail (postage prepaid) or by hand delivery. Notices sent by email
are ineffective, except as otherwise specified in this Agreement.

 

 

 

 

 

 

(B)

Notices are effective when received by the recipient during the recipient’s
regular business hours.

 

 

 

 

 

 

(C)

Notices which do not comply with the requirements of this Agreement are
ineffective, and do not impart actual or any other kind of notice.

 

 

 

 

GOVERNING LAW AND RESOLUTION OF DISPUTES

 

 

 

23.1

Governing Law. This Agreement is governed by and interpreted under the laws of
the State of California, without regard to its choice of law rules. The United
Nations


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

50


--------------------------------------------------------------------------------



 

 

 

 

 

 

Convention on Contracts for the International Sale of Goods, 1980 (known as “the
Vienna Sales Convention”) does not apply to this Agreement.

 

 

 

 

23.2

Resolution of Disputes. The Parties shall exclusively and finally resolve any
Dispute between them using direct negotiations, mediation and arbitration as set
out in this Section 0, except as permitted in Section 10.4(C).

 

 

 

 

23.3

Direct Negotiations. If a Dispute arises, a Party shall initiate the resolution
process by giving notice setting out in writing and in detail the issues in
Dispute and the value of the Claim to the other Party. A meeting between the
Parties, attended by individuals with decision-making authority, must take place
within thirty days from the date the notice was sent in an attempt to resolve
the Dispute through direct negotiations.

 

 

 

 

23.4

Mediation. If the Dispute cannot be settled by direct negotiations within thirty
days of initiation of the resolution process, either Party may initiate
mediation by giving notice to the other Party. The place of mediation is
Houston, Texas.

 

 

 

 

23.5

Arbitration. If the Dispute is not resolved by mediation within thirty days from
the date of the notice requiring mediation, or if the Dispute is unresolved
within sixty days from the date requiring direct negotiations, then the Dispute
shall be finally settled by binding arbitration and either Party may initiate
such arbitration by giving notice to the other Party. The arbitration shall be
conducted in accordance with the Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration (“CPR”) Rules, except to the
extent conflicts between the CPR Rules at present in force and the provisions of
this Agreement, in which event the provisions of this Agreement prevail. The CPR
is the appointing authority. The Place of arbitration is Houston, Texas.

 

 

 

 

23.6

The following provisions shall apply to any arbitration proceedings commenced
pursuant to Section 23.5:

 

 

 

 

 

 

(A)

The number of arbitrators shall be one if the monetary value of the Dispute is
US$5,000,000 (or its currency equivalent) or less. The number of arbitrators
shall be three if the monetary value is greater than US$5,000,000 or its
currency equivalent.

 

 

 

 

 

 

(B)

The arbitrator or arbitrators must remain neutral, impartial and independent
regarding the Dispute and the Parties. If the number of arbitrators to be
appointed is one, that arbitrator or the presiding arbitrator if the arbitrators
are three, must be a lawyer experienced in the resolution of disputes with
experience relating to the issues in dispute.

 

 

 

 

 

 

(C)

The Parties shall submit true copies of all documents considered relevant with
their respective statement of Claim or defense and any counterclaim or reply.
Neither Party may compel the other to produce additional documents. However, the
arbitrator or arbitrators may decide to require the submission of additional
documents limited to specific, narrow and well-defined classes of documents that
the arbitrator considers or arbitrators consider necessary for the arbitrator’s
or arbitrators’ understanding and resolution of the Dispute. The maximum number
of witnesses each Party may call to give evidence on its behalf, including by
oral


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

51


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

testimony, declaration or witness statement, is three witnesses of fact and one
expert witness.

 

 

 

 

 

 

(D)

The Parties waive any Claim for, and the arbitrator has or arbitrators have no
power to award, the damages waived and released under Section 13.8. The
arbitrator has or arbitrators have no authority to appoint or retain expert
witnesses for any purpose unless agreed to by the Parties. The arbitrator has or
arbitrators have the power to rule on objections concerning jurisdiction,
including the existence or validity of this arbitration clause and existence or
the validity of this Agreement.

 

 

 

 

 

 

(E)

All arbitration fees and costs (with the exception of translation costs as
specified above) shall be borne equally regardless of which Party prevails. Each
Party shall bear its own costs of legal representation and witness expenses.

 

 

 

 

 

 

(F)

The arbitrator is or arbitrators are authorized to take any interim measures as
the arbitrator considers or arbitrators consider necessary, including the making
of interim orders or awards or partial final awards. An interim order or award
may be enforced in the same manner as a final award using the procedures
specified below.

 

 

 

 

 

 

(G)

The arbitrator or arbitrators must render a reasoned award in writing. The award
is final and binding.

 

 

 

 

 

 

(H)

The Dispute should be resolved as quickly as possible. The arbitrator’s or
arbitrators’ award must be issued within three months from the completion of the
hearing, or as soon as possible thereafter.

 

 

 

 

 

 

 

23.7

Enforceability.

 

 

 

 

 

 

 

 

(A)

The Parties waive irrevocably their right to any form of appeal, review or
recourse to any court or other judicial authority, to the extent that such
waiver may be validly made.

 

 

 

 

 

 

 

 

(B)

Except for proceedings to preserve property pending determination by the
arbitrator or arbitrators or to enforce an award, the mandatory exclusive venue
for any judicial proceeding permitted in this Agreement is the court of
competent jurisdiction in Bakersfield, California. The Parties consent to the
jurisdiction of these courts and waive any defenses they have regarding
jurisdiction. Proceedings to confirm an award may be filed as provided in this
Section 23.7(B) at any time within one year after the award is made.

 

 

 

 

 

 

 

 

(C)

Proceedings to enforce judgment entered on an award may be brought in any court
having jurisdiction over the person or assets of the non-prevailing Party. The
prevailing Party may seek, in any court having jurisdiction, judicial
recognition of the award, or order of enforcement or any other order or decree
that is necessary to give full effect to the award.

 

 

 

 

 

 

 

23.8

Confidentiality.


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

52


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(A)

The Parties agree that any Dispute and any negotiations, mediation and
arbitration proceedings between the Parties in relation to any Dispute shall be
confidential and shall not be disclosed to any Third Party.

 

 

 

 

 

 

(B)

The Parties further agree that any information, documents or materials produced
for the purposes of, or used in, negotiations, mediation or arbitration of any
Dispute shall be confidential and shall not be disclosed to any Third Party.

 

 

 

 

 

 

(C)

Without prejudice to the foregoing, the Parties agree that disclosure may be
made:

 

 

 

 

 

 

 

 

(1)

In order to enforce any of the provisions of this Agreement, including without
limitation, the Parties agreement to arbitrate, any arbitration order or award
and any court judgment.

 

 

 

 

 

 

 

 

(2)

To the auditors, legal advisers, insurers and Affiliates of that Party to whom
the confidentiality obligations set out in this Agreement shall extend.

 

 

 

 

 

 

 

 

(3)

Where that Party is under a legal or regulatory obligation to make such
disclosure, but limited to the extent of that legal obligation.

 

 

 

 

 

 

 

 

(4)

With the prior written consent of the other Party.

 

 

 

 

 

 

 

(D)

The Parties agree to submit to the jurisdiction of the courts of Bakersfield,
California, for the purposes of any proceedings to enforce this Section 23.8 and
shall prevent any information, documents or materials belonging to a Party from
being used or disclosed by that Party for any purpose.

 

 

 

THIRD PARTY RIGHTS

 

 

 

 

24.1

Except for Seller Parties or Buyer Parties, no Third Party has any rights under
this Agreement or may enforce any provision in this Agreement.

 

 

 

GENERAL PROVISIONS

 

 

 

 

25.1

Prior Agreements. This Agreement comprises the complete and exclusive agreement
between the Parties regarding the subject matter of this Agreement, and
supersedes all oral and written communications, negotiations, representations or
agreements in relation to that subject matter made or entered into before the
Effective Date.

 

 

 

 

25.2

Amendment. No amendment to this Agreement is effective unless made in writing
and signed by authorized representatives of both Parties.

 

 

 

 

25.3

Waiver. No waiver by either Party of this Agreement’s terms, provisions or
conditions shall be effective unless specifically evidenced in writing and
signed by or on behalf of the Party granting such waiver. A Party’s failure to
pursue remedies for breach of this Agreement does not constitute a waiver by
such Party of any breach of this Agreement or raise any defense against Claims
against a Party for breach of this Agreement. The waiver or failure to require
the performance of any covenant or obligation contained in


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

53


--------------------------------------------------------------------------------




 

 

 

 

 

this Agreement or to pursue remedies for breach of this Agreement does not waive
a later breach of that covenant or obligation.

 

 

 

 

25.4

Severability. Each provision of this Agreement is severable and if any provision
is determined to be invalid, unenforceable or illegal under any existing or
future law by a court or arbitrator of competent jurisdiction or by operation of
any applicable law, this invalidity, unenforceability or illegality does not
impair the operation of or affect those portions of this Agreement that are
valid, enforceable and legal, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party. Upon such determination that any term or other provision or part thereof
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

 

 

 

 

25.5

Survival. Despite consummation of the Closing or the termination of this
Agreement for any reason, all provisions in this Agreement containing
representations, warranties, releases, defense obligations and indemnities, and
all provisions relating to audit, confidentiality, conflicts of interest,
insurance, disclaimer of certain remedies, limitations of liability, ownership
or use or return of Confidential Information, dispute resolution and governing
law, and all causes of action which arose prior to completion or termination,
survive indefinitely until, by their respective terms, they are no longer
operative or are otherwise limited by an applicable statute of limitations.
Subject to Section 0, each of the obligations and undertakings set out in this
Agreement which is not fully performed at Closing shall continue in force after
Closing.

 

 

 

 

25.6

Interest. Without prejudice to any other rights available to a Party hereunder
or at law, if any amount payable hereunder is not paid when due, the defaulting
Party shall pay interest on such amount from the due date of payment (after as
well as before judgment) until the date of payment (both dates inclusive) at a
rate equal to Prime Rate plus one percent calculated on a daily basis using
simple interest.

 

 

 

 

25.7

Assignments. This Agreement shall be binding on and inure for the benefit of the
rightful successors and permitted assigns of the Parties, but the rights, duties
and obligations of Buyer under this Agreement shall not be assigned without
Seller’s prior written consent to the assignment, which consent, in the event of
an assignment by Buyer to an Affiliate, shall not be unreasonably delayed or
withheld provided that if such Affiliate ceases to be an Affiliate of Buyer, it
shall without delay assign this Agreement back to Buyer. Notwithstanding
anything herein to the contrary, Buyer shall remain responsible to Seller for
all obligations, indemnities and liabilities due Seller under this Agreement,
unless and until expressly released by Seller.

 

 

 

 

25.8

Nominations and Accounting Responsibilities. From the first day of the first
production month following Closing, Seller is relieved of all responsibility
for, and Buyer shall (a) bear, and commence payment of, all burdens, fees and
taxes on or relating to the Assets, and (b) perform all nomination, marketing,
accounting, royalty payment, reporting, and other administrative
responsibilities relating to the Assets.

 

 

 

 

25.9

Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be deemed an original of this Agreement, and which together will
constitute


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

54


--------------------------------------------------------------------------------




 

 

 

 

 

one and the same instrument; provided that neither Party shall be bound to this
Agreement unless and until both Parties have executed a counterpart.

 

 

 

 

25.10

Drafting. Preparation of this Agreement has been a joint effort of the Parties
and the resulting Agreement must not be construed more severely against one of
the Parties than against the other.

The Remainder of this page is intentionally left blank

 

 

Chevron U.S.A. Inc./ ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

55


--------------------------------------------------------------------------------



IMPORTANT NOTICE: THIS AGREEMENT CONTAINS PROVISIONS REGARDING INDEMNITIES AND
WARRANTIES THAT EXPRESS THE AGREEMENT OF THE PARTIES CONCERNING CLAIMS ARISING
OUT OF THIS AGREEMENT.

The Parties have executed this Agreement in triplicate as evidenced by the
following signatures of authorized representatives of the Parties:

 

 

 

 

 

SELLER:

 

BUYER:

CHEVRON U.S.A. INC.

 

                   

 

 

 

Signature:

 

Signature:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: 

/s/ Lewis F. Bogan

 

Name: 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Title:

Assistant Secretary

 

Title:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ADDRESS FOR NOTICES:

 

ADDRESS FOR NOTICES:

 

 

 

 

 

Chevron U.S.A. Inc.

 

             

9525 Camino Media

 

             

Bakersfield, CA 93311

 

             

 

 

 

 

Attention: Land Manager

 

Attention:              

 

 

 

 

Facsimile: 66-1 654-7392

 

Facsimile:              


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

56


--------------------------------------------------------------------------------



EXHIBIT A – DESCRIPTION OF ASSETS

 

 

 

 

1.

DESCRIPTION OF ASSETS

 

 

 

 

 

1.1

Rights to Petroleum Substances.

 

 

 

 

 

 

(A)

Leases: All of Seller’s Leases listed on Exhibit “B”

 

 

 

 

 

 

(B)

Operations Contracts: The Operating Agreement dated September 1, 2008

 

 

 

 

2.

DESCRIPTION OF ANY EXCLUDED ASSETS

 

 

 

 

 

2.1

All rights, titles, claims and interests of Seller related to the Assets for all
periods prior to the Closing Date (i) under any policy or agreement of insurance
or indemnity, (ii) under any bond, or (iii) to any insurance or condemnation
proceeds or awards.

 

 

 

 

 

2.2

Claims of Seller for any refund of or loss carry forwards with respect to (i)
production, windfall profit, severance, ad valorem or any other Taxes
attributable to the Assets for any period prior to the Effective Date, and (ii)
income, capital, occupational, margin or franchise taxes.

 

 

 

 

 

2.3

All amounts due or payable to Seller as adjustments to insurance premiums
related to the Assets for all periods prior to the Closing Date.

 

 

 

 

 

2.4

All of Seller’s intellectual property rights, patents, trade secrets,
copyrights, names, marks and logos.

 

 

 

 

 

2.5

All rights, obligations, benefits, awards, judgments, settlements, if any,
applicable to any litigation pending in which Seller is a named claimant or
plaintiff or holds beneficial rights or interests, to the extent related to
periods prior to the Effective Date, to the extent, and only to the extent, that
such claims, rights and other matters do not cause a material impairment in the
value of the Assets to occur after the Effective Date.

 

 

 

 

 

2.6

All of Seller’s mineral and surface fee covered by the Leases.

 

 

 

 

 

2.7

Seller’s interest, if any, in any gas processing plant, separation facility or
gas treating plant serving the Assets.

 

 

 

 

 

2.8

All Third Party owned equipment and property located on or used in connection
with the Assets, including contractor equipment and leased equipment.

 

 

 

 

 

2.9

Unless specifically licensed to Buyer pursuant to Exhibit E, any and all
proprietary or licensed raw or processed or re-processed geophysical data
(including magnetic tapes, field notes, seismic lines, analyses and similar data
or information) and all Seller’s proprietary software and any derivatives
therefrom, data licensing agreements and seismic licenses between Seller and
Third Parties, if any.

END OF EXHIBIT A

 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

57


--------------------------------------------------------------------------------



EXHIBIT B – ASSIGNMENT DOCUMENTS

 

 

1.

LIST OF ASSIGNMENT DOCUMENTS

 

 

 

Assignment of Operating Agreement dated September 1, 2008 among Chevron U.S.A.
Inc, California Oil and Gas Corporation, Calstar Oil and Gas, LTD., Daybreak Oil
and Gas, Inc, Consolidated Beacon Resources, LTD., Nomad Hydrocarbons, LTD and
Nomad Hydrocarbons LLC.

 

 

 

Assignment of Oil and Gas Leases listed on attached List of Leases to Asset
Purchase and Sale Agreement between Chevron U.S.A. Inc. and              .


 

 

Chevron U.S.A. Inc./         ASPA

 

GUG Asset Sale and Purchase Agreement Dom Ltr (Rev4 May 2009))

 

Execution Version

58


--------------------------------------------------------------------------------